Exhibit 10.1

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

One Boston Place

Boston, Massachusetts 02108

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

One Bryant Park

New York, New York 10036

July 21, 2013

 

Spartan Stores, Inc.    850 76th St. SW    Grand Rapids, Michigan 49518   
Attention:   Mr. David M. Staples      Executive Vice President and      Chief
Financial Officer   

$1,000,000,000 Senior Secured Revolving Loan and Term Loan Facility

Commitment Letter

Ladies and Gentlemen:

Spartan Stores, Inc. (the “Company”) has advised Wells Fargo Bank, National
Association (“Wells Fargo”), Bank of America, N.A. (“Bank of America”), and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”, and
together with Wells Fargo and Bank of America, each individually a “Commitment
Party” and collectively, the “Commitment Parties”) that the Company intends to
enter into a merger (the “Merger”) pursuant to an Agreement and Plan of Merger
(the “Merger Agreement”) with a company previously disclosed to the Commitment
Parties and identified as “Nathan” (“Nathan”) and that the Merger will be
effected by the Company creating a newly formed wholly-owned subsidiary
(“MergerSub”) that will merge with and into Nathan with Nathan as the surviving
corporation as a subsidiary of the Company. The “Effective Time” (as such term
is defined in the Merger Agreement) on which the Merger is consummated is
referred to herein as the “Closing Date”.

The Company has also informed the Commitment Parties that the consideration for
the full shares of common stock of Nathan in the Merger will consist of the
right to receive shares of common stock of the Company as set forth in the
Merger Agreement. Consideration for fractional shares will be paid in cash, and
fees, commissions and expenses incurred in connection with the Merger will be
paid in cash.

The Company proposes that the working capital requirements of the Company and
its subsidiaries upon and following consummation of the Merger will be financed
on the Closing Date by entering into a senior secured revolving and term loan
and letter of credit facility (the “Credit Facility”) in the amount of
$1,000,000,000 which will amend and restate or replace (i) its existing credit
facility under the Loan and Security Agreement, dated December 23, 2003 (as the
same has been amended, the “Existing Credit



--------------------------------------------------------------------------------

Agreement”), among the Company, Wells Fargo Capital Finance, LLC, successor by
merger to Wachovia Capital Finance Corporation (Central), as administrative and
collateral agent and the parties thereto as lenders and (ii) the existing credit
facility of Nathan under the Credit Agreement, dated December 21, 2011 (as the
same has been amended, the “Existing Nathan Credit Agreement”), by and among
Wells Fargo Capital Finance, LLC, as administrative and collateral agent and the
lenders party thereto (collectively, as to clauses (i) and (ii), the
“Refinancing”). Certain of the terms, and the only conditions to the entry into
and initial borrowings under such Credit Facility as set forth in Section 5
hereof and in the sections of the Term Sheet titled “Conditions Precedent to
Initial Borrowings” and “Conditions Precedent to All Borrowings”, are specified
in the Summary of Principal Terms and Conditions attached to this letter as
Exhibit A (the “Term Sheet”, and together with this letter and the annexes
hereto, the “Commitment Letter”).

The Merger, the Refinancing, and the transactions reasonably related thereto are
hereinafter referred to collectively as the “Transactions”.

1. Commitments. Each of Wells Fargo and Bank of America (individually, an
“Initial Lender” and collectively, “Initial Lenders”) is pleased to advise the
Company of its several and not joint commitment, in the case of Wells Fargo to
provide $500,000,000 of the Credit Facility (consisting of $450,000,000 of the
Tranche A Revolving Facility, $20,000,000 of the Tranche A-1 Revolving Loan
Facility and $30,000,000 of the Tranche A-2 Term Loan Facility) and in the case
of Bank of America, to provide $500,000,000 of the Credit Facility (consisting
of $450,000,000 of the Tranche A Revolving Facility, $20,000,000 of the Tranche
A-1 Revolving Loan Facility and $30,000,000 of the Tranche A-2 Term Loan
Facility), in each case, based upon and subject to the terms of this Commitment
Letter and in the fee letter of even date herewith (the “Fee Letter”). The
commitments of Wells Fargo and Bank of America are several and not joint. The
Commitment Parties may, from time to time, determine to provide certain of the
services contemplated herein through one or more of their respective affiliates.
The Commitment Parties shall be severally liable in respect of their respective
commitments and all other obligations in this Commitment Letter or in the Fee
Letter and no Commitment Party shall be responsible for the commitment or any
other obligation of any other Commitment Party.

2. Titles and Roles; Syndication. It is agreed that (a) each of Wells Fargo and
Merrill Lynch will act as the co-lead arrangers for the Credit Facility (each an
“Arranger” and collectively, the “Arrangers”), (b) each of Wells Fargo and
Merrill Lynch will act as joint bookrunners for the Credit Facility, (c) Bank of
America will act as syndication agent for the Credit Facility and (d) Wells
Fargo will act as sole and exclusive administrative and collateral agent for the
Credit Facility (in such capacity, “Agent”).

It is further agreed that (a) Wells Fargo shall have “left” and highest
placement and shall appear on the top left of the information memoranda and all
Marketing Materials (as defined in Annex A hereto) and other documentation used
in connection with the Credit Facility and (b) Merrill Lynch shall have second
placement with respect to the Credit Facility and appear immediately to the
“right” of Wells Fargo on the top of any information materials and all Marketing
Materials in respect of the Credit Facility. The Company agrees that no other
agents, co-agents, arrangers or bookrunners will be appointed, no other titles
will be awarded and no compensation (other than compensation expressly
contemplated by this Commitment Letter and the Fee Letter) will be paid to any
Lender (as defined below) or any Arranger in connection with the Credit Facility
unless Arrangers and the Company agree. The Arrangers intend and reserve the
right, both prior to and after the Closing Date, to syndicate all or a portion
of the Initial Lenders’ respective commitments hereunder to a group of banks and
other financial institutions (together with the Initial Lenders, each
individually a “Lender” and collectively, the “Lenders”). The parties agree that
syndication shall be as set forth in Annex A to this Commitment Letter. The
syndication of the Credit Facility is not a condition to the closing of the
Credit Facility.

 

2



--------------------------------------------------------------------------------

Notwithstanding the right of Arrangers to syndicate the Credit Facility and
receive commitments with respect thereto, and subject to the proviso in the
first paragraph of Annex A hereto, (i) no Initial Lender shall be relieved or
novated from its obligations hereunder in connection with any syndication or
assignment in the event that any assignee of such Initial Lender shall fail to
fund on the Closing Date, (ii) no such assignment or novation shall become
effective with respect to any portion of any Initial Lender’s commitment in
respect of the Credit Facility until after the initial funding of the Credit
Facility on the Closing Date, and (iii) unless the Company otherwise agrees in
writing, each Initial Lender shall retain exclusive control over all rights and
obligations with respect to its commitments, including all rights with respect
to consents, modifications and amendments, until the Closing Date has occurred.

3. Expenses and Indemnification. The Company agrees (a) to pay or reimburse all
reasonable and documented or invoiced out-of-pocket fees, costs and expenses
incurred by the Commitment Parties and their affiliates in connection with their
due diligence, approval, documentation, syndication and closing of the Credit
Facility, whether incurred before or after the date hereof (collectively, the
“Expenses”), including the preparation and negotiation of this Commitment Letter
(including any amendment or modification hereto), and including reasonable
attorneys’ fees and legal expenses (provided, that, legal fees shall be limited
to the reasonable fees and disbursements of one primary counsel for all of the
Commitment Parties and, in addition, one local counsel for the Commitment
Parties in each appropriate jurisdiction), appraisal fees, expenses related to
Patriot Act compliance and background checks, ERS set-up fees, filing and search
charges, recording taxes and field examination expenses (and including in
addition a per diem charge per person per day for examinations, plus reasonable
and documented out-of-pocket expenses for the field examiners of Wells Fargo in
the field and in the office, including travel, hotel and all other reasonable
and documented out-of-pocket expenses) and the enforcement of any of the rights
and remedies of the Commitment Parties under this Commitment Letter, in each
case regardless of whether the Credit Facility is closed and (b) to indemnify,
defend, and hold harmless each of the Commitment Parties, each of its
affiliates, and each of their officers, directors, employees, agents, advisors,
and other representatives (each, an “Indemnified Person”) as set forth on Annex
B hereto. All Expenses are to be paid to the Commitment Parties promptly upon
demand.

4. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, the Company agrees to pay the fees described in the Term
Sheet and the Fee Letter on the terms set forth therein. The terms of the Fee
Letter are an integral part of each Commitment Party’s commitment and other
obligations hereunder. Each of the fees described in the Fee Letter shall be
nonrefundable when paid except as expressly set forth therein.

5. Conditions. The commitments of the Initial Lenders under this Commitment
Letter to enter into the Credit Facility and make the initial loans contemplated
thereunder are subject solely to the satisfaction of each condition set forth in
the sections entitled “Conditions Precedent to Initial Borrowings” and
“Conditions Precedent to All Borrowings” in the Term Sheet. Notwithstanding
anything to the contrary in this Commitment Letter, the Fee Letter, the Loan
Documents (as defined in the Term Sheet) or any other letter agreement or other
undertaking concerning the financing of the transactions contemplated hereby to
the contrary, (a) the only representations relating to Nathan and its
subsidiaries and their respective businesses, the accuracy of which shall be a
condition to the initial funding under the Credit Facility on the Closing Date
shall be (i) such of the representations made by Nathan in the Merger Agreement
as are material to the interests of Agent, Arrangers and Lenders, but only to
the extent that the Company, MergerSub or any affiliate of either of them has
the right to terminate the obligations under the Merger Agreement as a result of
a breach of such representations in the Merger Agreement and (ii) the Specified
Representations (as defined below, the representations

 

3



--------------------------------------------------------------------------------

described in clauses (a)(i) and (a)(ii) being the “Closing Date
Representations”), and (b) the terms of the Loan Documents shall be in a form
such that they do not provide for additional conditions to the initial funding
under the Credit Facility on the Closing Date if the conditions set forth in
this Section 5 and in the sections of the Term Sheet titled “Conditions
Precedent to Initial Borrowings” and “Conditions Precedent to All Borrowings”
are satisfied (it being understood that, (i) to the extent any collateral
(including the creation or perfection of any security interest therein) is not
or cannot be provided on the Closing Date after the use of commercially
reasonable efforts by the Company to do so, without undue burden or expense,
then the perfection of any such lien, security interest and/or collateral shall
not constitute a condition precedent to the initial funding under the Credit
Facility on the Closing Date (other than (A) the perfection of security
interests in and liens on assets with respect to which a security interest may
be perfected upon closing solely by the filing of financing statements under the
Uniform Commercial Code or by the filing of a notice with the United States
Patent and Trademark Office or the United States Copyright Office, and (B) the
perfection of security interests in and liens on the stock of the Company’s
direct or indirect domestic subsidiaries (after giving effect to the Merger)
with respect to which a security interest may be perfected upon closing by the
delivery of a stock certificate, but may instead be provided within 90 days
after the Closing Date, subject to such extensions as are reasonably agreed by
the Arrangers, pursuant to arrangements to be mutually agreed and (ii) nothing
in the preceding clause (a) will be construed to limit the applicability of the
individual conditions set forth herein or in the Term Sheet. “Specified
Representations” means representations in the Loan Documents relating to
existence, organizational power and authority to enter into the Loan Documents;
due authorization, execution, delivery and enforceability of such Loan
Documents; solvency (as to the Company and its subsidiaries on a consolidated
basis for purposes of the representation as of the Closing Date); no violation
of or conflict with law; no conflicts of the Loan Documents with charter
documents; Federal Reserve margin regulations; the Investment Company Act; OFAC
and U.S.A. PATRIOT Act; compliance with anti-terrorism, anti-bribery and
anti-money-laundering laws and regulations; status of the Credit Facility as
senior debt; and the creation, perfection and immediately following the
Transactions, first priority status of the security interests (subject to
customary permitted liens) granted in collateral perfected under Article 9 of
the Uniform Commercial Code (subject in all respects to the foregoing provisions
of this paragraph). This paragraph and the provisions herein are referred to
herein as the “Certain Funds Provision”.

6. Confidentiality. The Company agrees that this Commitment Letter (including
the Term Sheet) is for its confidential use only and that neither its existence,
nor the terms hereof, will be disclosed by it to any person without the prior
consent of the Arrangers, other than (a) to its officers, directors, employees,
attorneys, advisors, accountants, auditors, and consultants, together with the
Fee Letter, (b) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or regulation or as requested by a governmental authority, (c) to
any ratings agency in connection with the Transactions, and (d) to Nathan and
its board of directors, officers, directors, employees, attorneys, advisors,
accountants, auditors, and consultants in connection with the Merger, together
with the Fee Letter, provided, that in each case as to disclosures of the
Commitment Letter under clauses (a), (c) or (d) on a confidential and need to
know basis and as to the Fee Letter (as is permitted only under clauses (a) and
(d)) on a confidential and need-to-know basis (which confidential basis will
allow Nathan to disclose the Commitment Letter to the extent provided under
clauses (i) and (ii) below). In addition, following the acceptance by the
Company of this Commitment Letter in accordance herewith and the return of an
executed counterpart of this Commitment Letter by the Company to the Commitment
Parties, (i) the Company or Nathan may disclose this Commitment Letter (but not
the Fee Letter) in filings with (A) the SEC and (B) other applicable regulatory
authorities and stock exchanges, and in the case of this clause (B) only to the
extent required by law to do so and (ii) the Company or Nathan may file or make
such other public disclosures of the terms and conditions in the Commitment
Letter as it is required by law, in the opinion of its counsel, to make. After
prior written notice to the Arrangers with such information with respect thereto
as the

 

4



--------------------------------------------------------------------------------

Arrangers may request, the Company may also disclose the aggregate amount of
fees payable under the Fee Letter and the Term Sheet as part of projections, pro
forma information or a generic disclosure regarding the sources and uses (but
without disclosing any specific fees set forth therein) in connection with the
syndication of the Credit Facility or in any public filings relating to the
Transactions or to any ratings agency.

Each Commitment Party agrees that material, non-public information regarding the
Company and its subsidiaries, and Nathan and its subsidiaries, and their
operations, assets, and existing and then contemplated business plans and Merger
shall be treated by such Commitment Party in a confidential manner, and shall
not be disclosed by such Commitment Party to persons who are not parties to this
Commitment Letter, except: (i) to its officers, directors, employees, attorneys,
advisors, accountants, auditors, and consultants to such Commitment Party on a
“need to know” basis in connection with Transactions and on a confidential
basis, (ii) to subsidiaries and affiliates of such Commitment Party, provided
that any such subsidiary or affiliate shall have agreed to receive such
information hereunder subject to the terms of this paragraph, (iii) to
regulatory authorities with jurisdiction over such Commitment Party and its
affiliates, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, provided that prior to any disclosure
under this clause (iv), the disclosing party agrees to provide the Company with
prior notice thereof, to the extent that it is practicable to do so and to the
extent that the disclosing party is permitted to provide such prior notice to
the Company pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
by the Company, (vi) as requested or required by any governmental authority
pursuant to any subpoena or other legal process, provided that prior to any
disclosure under this clause (vi) the disclosing party agrees to provide the
Company with prior notice thereof, to the extent, and for such period of time,
that it is reasonably practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the subpoena or other legal process, (vii) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by such Commitment Party), (viii) in connection with any
proposed assignment or participation of any Commitment Party’s interest in the
Credit Facility, provided that any such proposed assignee or participant shall
have agreed to receive such information subject to the terms of the customary
confidentiality agreements used by the Arrangers for syndication as provided
below, (ix) to the extent that such information was already in the possession of
any Commitment Party (not subject to confidentiality obligations in favor of the
Company) or is independently developed by a Commitment Party, (x) to ratings
agencies, (xi) to the extent that such information was received by a Commitment
Party from a third party that is not to its knowledge subject to confidentiality
obligations owing to the Company, and (xiii) in connection with any litigation
or other adverse proceeding involving parties to this Commitment Letter for
purposes of establishing a “due diligence” defense or for any other purpose. The
foregoing shall not be deemed to apply to any information that any Commitment
Party receives in connection with the credit facilities under the Existing
Credit Agreement and the Existing Nathan Credit Agreement.

Notwithstanding anything to the contrary in this Commitment Letter, (i) the
Company agrees that the Projections and the Marketing Materials (as defined in
Annex A hereto) and all other information provided by or on behalf of the
Company and its affiliates to any Arranger regarding the Company and its
affiliates and the Transactions may be disseminated by or on behalf of the
Arrangers to prospective lenders and other persons, who have agreed to be bound
by customary confidentiality undertakings (including, “click-through”
agreements), all in accordance with the Arrangers’ standard loan syndication
practices (whether transmitted electronically by means of a website, e-mail or
otherwise, or made available orally or in writing, including at potential lender
or other meetings) and (ii) the Company agrees that the Arrangers may share with
their respective affiliates any information relating to the Credit Facility, the
Company or its subsidiaries for purpose of the evaluation, negotiation,
documentation and syndication

 

5



--------------------------------------------------------------------------------

of the Credit Facility and after the disclosure by the Company of the Credit
Facility and the other transactions contemplated hereby in accordance with
applicable securities laws, or in any event after the Closing Date, may disclose
information relating to the Credit Facility to Gold Sheets and other
publications or for its marketing materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing materials and that the Arrangers may otherwise use the corporate name
and logo of the Company in “tombstones” or other advertisements, marketing
materials or public statements, provided, that, the content of any “tombstones”
will be reasonably acceptable to the Company.

7. Information. The Company hereby represents and warrants that (i) all written
information, other than Projections (as defined below) and information of a
general economic nature or industry specific information, which has been or is
hereafter made available to any Commitments Party or any prospective Lender by
or on behalf of the Company or any of its representatives in connection with the
business of the Company and its subsidiaries (“Information”), is and will be,
together with any other publicly available information regarding the Company in
its most recent 10-K and 10-Q, complete and correct as to the subject matter
thereof (taken as a whole) in all material respects as of the date made
available to such Commitment Party or such prospective Lender and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances in which such statements were made and
(ii) all financial projections concerning the Company and its subsidiaries that
have been or are hereafter made available to any Commitment Party or prospective
Lender by the Company or any of its representatives (the “Projections”) have
been or will be prepared in good faith based upon assumptions deemed reasonable
by the Company at the time such Projections were prepared in light of the past
operations of the businesses of the Company and its subsidiaries and based upon
estimates and assumptions which the Company has determined to be reasonable in
light of the then current conditions and facts (it being understood that such
Projections are subject to significant uncertainties and contingencies and that
no assurance can be given that any particular Projections will be realized and
that such variations may be material). If at any time prior to the later of
(i) 90 days following the Closing Date or (ii) completion of a Successful
Syndication (as defined in the Fee Letter), the Company becomes aware that any
of the representations in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then the Company will (or
with respect to Information and Projections relating to Nathan and its
subsidiaries, will use commercially reasonable efforts to) promptly supplement
the Information and Projections so that such representations will be correct in
all material respects under those circumstances. The Company agrees to furnish
(using commercially reasonable efforts with respect to Nathan and its
subsidiaries) to the Commitment Parties such Information and Projections as any
Commitment Party may reasonably request consistent with the practices of such
Commitment Party and the nature and circumstances of the businesses of the
Company, Nathan and their respective subsidiaries and to supplement the
Information and the Projections from time to time until the earlier of a
Successful Syndication (as defined in the Fee Letter) or 90 days following the
Closing Date. In arranging and syndicating the Credit Facility, each Commitment
Party and other Lenders will be using and relying on the Information and the
Projections without responsibility for independent verification thereof.

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities,
Etc. The Company acknowledges that each Commitment Party or one or more of its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Company may have conflicting interests regarding the transactions described
herein or otherwise. The Company also acknowledges that each Commitment Party
and its affiliates do not have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to the
Company, confidential information obtained by it from other companies

 

6



--------------------------------------------------------------------------------

(including from Nathan). However, consistent with its policies to hold in
confidence the affairs of its customers, each Commitment Party will use its
customary policies and procedures, including independence policies and permanent
and ad hoc information barriers within such party directed at ensuring that the
individual directors, officers and employees involved in the Credit Facility are
not influenced by any such conflicting interest or duty and that any
confidential information subject to the terms of Section 6 above received by a
Commitment Party from the Company hereunder is not disclosed or made available
to any other client. The foregoing shall not apply to any information received
by a Commitment Party pursuant to its relationship as an agent, lender or
issuing bank under the Existing Credit Agreement or Existing Nathan Credit
Agreement (which information will be subject to the applicable terms of such
agreement) or otherwise received subject to any other arrangements with respect
to the confidentiality thereof.

The Company further acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Company, on the one hand, and any Commitment
Party, on the other hand, is intended to be or has been created in respect of
any of the transactions contemplated by this Commitment Letter, irrespective of
whether such Commitment Party or one or more of its affiliates has advised or is
advising you on other matters, (b) each Commitment Party, on the one hand, and
the Company, on the other hand, have an arms-length business relationship that
does not directly or indirectly give rise to, nor do you rely on, any fiduciary
duty on the part of any Commitment Party, (c) the Company is capable of
evaluating and understanding, and the Company understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) the Company has been advised that each Commitment Party or one or
more of its affiliates is engaged in a broad range of transactions that may
involve interests that differ from its interests and the interests of Nathan and
that such Commitment Party does not have any obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship, and (e) the Company waives, to the fullest extent
permitted by law, any claims it may have against any Commitment Party or its
affiliates for breach of fiduciary duty or alleged breach of fiduciary duty and
agrees that no Commitment Party shall have any liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including its stockholders, employees or creditors.

The Company further acknowledges that one or more of the affiliates of any
Commitment Party are full service securities firms engaged in securities trading
and brokerage activities as well as providing investment banking and other
financial services. In the ordinary course of business, each Commitment Party or
one or more of its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their respective own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Company and
other companies with which the Company or Nathan may have commercial or other
relationships. With respect to any debt or other securities and/or financial
instruments so held by any Commitment Party or one or more of its affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

Nothing contained herein shall limit or preclude the Commitment Parties or any
of their respective affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of the Company or its
subsidiaries or any of their affiliates, or any other party that may have
interests different than or adverse to such parties. The Company acknowledges
that the Commitment Parties and their respective affiliates (the term
“Commitment Parties” as used in this paragraph being understood to include such
affiliates) may be

 

7



--------------------------------------------------------------------------------

providing debt financing, equity capital or other services (including financial
advisory services) to other companies with which the Company or its subsidiaries
or affiliates may have interests that conflict, that the Commitment Parties may
act, without violating its contractual obligations to the Company, as it deems
appropriate with respect to such other companies (provided, that, the Commitment
Parties will not provide any material non-public confidential information
concerning the Company or Nathan received from the Company or its advisors to
any competitor, supplier or customer of the Company or its subsidiaries or
Nathan or its subsidiaries), and that the Commitment Parties have no obligation
in connection with the Credit Facility to use, or to furnish to the Company or
its subsidiaries or affiliates, confidential information obtained from other
companies or entities.

9. Acceptance and Termination. This Commitment Letter will be of no force and
effect unless executed by each of the Commitment Parties and a counterpart
hereof is accepted and agreed to by the Company and, as so accepted and agreed
to, received by the Commitment Parties by 5 p.m. (Eastern time) on July 21,
2013, together with the Fee Letter as duly authorized, executed and delivered by
the Company. The commitment of the Commitment Parties under this Commitment
Letter, if timely accepted and agreed to by the Company, will terminate upon the
earliest of (i) as of the close of business on January 21, 2014 unless the
Closing Date occurs on or prior thereto, (ii) the closing of the Merger without
the closing of the Credit Facility, (iii) the termination of the Merger
Agreement or the Company or one of its affiliates publicly announces its
intention not to proceed with the Merger, and (iv) the agreement to undertake or
acceptance of a commitment by the Company or any of its affiliates for any debt
or equity financing in lieu of all or any portion of the Credit Facility in any
transaction other than a transaction led or arranged by the Commitment Parties
or any of their affiliates. Following any termination or expiration hereof, the
Credit Facility will require reapproval by each of the Commitment Parties even
if the Commitment Parties and their respective counsel and other advisors
continue to work on the transaction. Such reapproval, if obtained, may result in
different terms or conditions, or the determination not to consummate the
transaction.

10. Patriot Act. The Commitment Parties hereby notify the Company that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “USA Patriot Act”), the Commitment Parties may
be required to obtain, verify and record information that identifies the Loan
Parties (as defined in the Term Sheet), which information includes the name,
address, tax identification number and other information regarding the Loan
Parties that will allow the Commitment Parties or Lenders to identify the Loan
Parties in accordance with the USA Patriot Act. This notice is given in
accordance with the requirements of the USA Patriot Act. The Company agrees to
provide the Commitment Parties, not less than five business days prior to the
Closing Date, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act to the
extent requested at least ten business days prior to the Closing Date or in the
case of any later request as promptly as practicable.

11. Entire Agreement; No Third Party Reliance. This Commitment Letter contains
the entire commitment of the Commitment Parties for this transaction and, upon
acceptance by the Company, supersedes all prior proposals, commitment letter,
negotiations, discussions and correspondence. This Commitment Letter may not be
contradicted by evidence of any alleged oral agreement. No party has been
authorized by any of the Commitment Parties to make any oral or written
statements inconsistent with this Commitment Letter. This Commitment Letter is
addressed solely to the Company and is not intended to confer any obligations to
or on, or benefits to or on, any third party.

 

8



--------------------------------------------------------------------------------

12. Surviving Provisions. The indemnification, expense, fee, sharing
information; absence of fiduciary relationship, affiliate transactions,
confidentiality, jurisdiction, governing law and waiver of jury trial provisions
contained herein shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or
termination of the commitments of any of the Commitment Parties described
herein.

13. Counterparts. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by facsimile transmission or other electronic means
shall be effective as delivery of a manually executed counterpart hereof.

14. Assignment; Governing Law. This Commitment Letter may not be assigned by the
Company without the prior written consent of the Arrangers, is intended to be
solely for the benefit of the parties hereto and the Indemnified Parties and may
not be amended, waived or modified, except in writing signed by the Arrangers
and the Company. This Commitment Letter is governed by and construed in
accordance with the laws of the State of New York, but excluding any principles
of conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the State of New York, provided, that, for
purposes only of clause (f) of Schedule 3 to the Term Sheet, the interpretation
of the definition of “Nathan Material Adverse Effect” and “Scout Material
Adverse Effect” (and whether or not either has occurred) shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under the applicable principles of
conflicts of laws thereof.

15. JURY TRIAL WAIVER. THE COMMITMENT PARTIES AND THE COMPANY EACH WAIVES ITS
RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN ANY WAY
RELATING TO THIS COMMITMENT LETTER OR THE TRANSACTIONS REFERRED TO IN THIS
COMMITMENT LETTER.

If you accept and agree to the foregoing, please so indicate by executing and
returning the enclosed copy of this letter to the Arrangers, together with the
Fee Letter.

 

9



--------------------------------------------------------------------------------

We look forward to continuing to work with you to complete this transaction.

 

  Very truly yours,   WELLS FARGO BANK, NATIONAL ASSOCIATION   By:   

 

     Name:   

 

     Title:   

 

     BANK OF AMERICA, N.A.   By:   

 

     Name:   

 

     Title:   

 

     MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED   By:   

 

     Name:   

 

     Title:   

 

  

 

Accepted and agreed on this      day of July 2013: SPARTAN STORES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX A

Syndication Provisions

While the Initial Lenders have provided a commitment for the entire amount of
the Credit Facility, subject to the terms and conditions of this Commitment
Letter and the Term Sheet, it is understood and agreed that prior to and/or
after the execution of the Loan Documents, the Arrangers may syndicate all or a
portion of the Initial Lenders’ commitments with respect to the Credit Facility
to other Lenders and in the case of the Initial Lenders’ commitments with
respect to the Tranche A Revolving Facility that are either (i) identified by
the Arrangers in consultation with the Company on or prior to the date of the
Commitment Letter or (ii) have been approved by the Company (such approval not
to be unreasonably withheld or delayed) ; provided, that, any assignment made
prior to the Closing Date shall not relieve each of the Initial Lenders of its
obligations hereunder to the extent that an assignee breaches its obligation to
fund its ratable share of the drawings under the Credit Facility on the Closing
Date (provided, that the Initial Lenders shall not have any obligation with
respect to any breach by an assignee that occurs after the Closing Date).

Arrangers will be entitled to manage all aspects of any syndication of the
Credit Facility, including decisions as to the selection of prospective lenders
to be approached and included, the timing of all offers to prospective lenders,
the amount offered, the allocation and acceptance of prospective commitments,
the amount of compensation payable to prospective lenders, and any titles to be
awarded to such prospective lenders. The Company agrees that no Lender will
receive any compensation for its participation in the Credit Facility except as
expressly agreed to and offered by the Arrangers.

The Company agrees to cooperate in such syndication process and use commercially
reasonable efforts to assist the Arrangers in completing a Successful
Syndication (as defined in the Fee Letter) from the date hereof until the
earlier of the completion of a Successful Syndication or 90 days following the
Closing Date. To assist the Arrangers in their syndication efforts, without
limiting the foregoing, the Company agrees, upon the reasonable request of the
Arrangers, to:

(a) make senior management and representatives of the Company, and using
commercially reasonable efforts, management and representatives of Nathan and
its subsidiaries, if requested, available to participate in meetings and to
provide information to prospective lenders in a timely manner at such times and
places as are mutually and reasonably agreed,

(b) use commercially reasonable efforts to ensure that the syndication efforts
of the Arrangers benefit from the existing lending relationships of the Company
and Nathan,

(c) arrange for direct contact between senior management and other
representatives and advisors of the Company and the prospective lenders in a
timely manner at such times and places as are mutually and reasonably agreed,

(d) assist, and use commercially reasonable efforts cause Nathan to assist, in
the preparation of the Marketing Materials (as defined below),

(e) at the expense of the Company, host, with the Arrangers, one or more
meetings of prospective lenders, and, in connection with any such lender meeting
(a “Lender Meeting”), consulting with the Arrangers with respect to the
presentations to be made at any such Lender Meeting, and making available
appropriate officers of the Company (and using commercially reasonable efforts,
senior management and representatives of Nathan) and its subsidiaries to attend
and participate, and rehearsing such presentations prior to such Lender
Meetings, as reasonably requested by Arrangers, and

 

A-1



--------------------------------------------------------------------------------

(f) promptly prepare and provide (and to use its commercially reasonable efforts
to cause Nathan to assist in the preparing and providing) to Arrangers such
information with respect to the Company, Nathan and the Transactions as
Arrangers may reasonably request, including, without limitation, (i) a
confidential information memorandum that includes information with respect to
the Company and its subsidiaries, Nathan and the Transactions as Arrangers may
reasonably request, including the Projections, all in form and substance
reasonably satisfactory to each of the Arrangers (the “Marketing Materials”),
and (ii) a version of the Marketing Materials (the “Public Information
Materials”) that does not contain Projections or other material non-public
information concerning Nathan, its respective affiliates or its securities for
purposes of the United States federal and state securities laws (“Material
Non-Public Information”).

The Company understands that in arranging and syndicating the Credit Facility,
Arrangers may use and rely on the Marketing Materials without independent
verification thereof. Until the earlier of 90 days after the Closing Date and a
Successful Syndication, the Company will promptly notify the Arrangers of any
changes in circumstances that could be expected to call into question the
continued reasonableness of any assumption underlying the Projections and agrees
to update the Marketing Materials as may be reasonably requested by any
Arranger.

Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning the Company,
its respective affiliates or its securities (such lenders, “Public Lenders;” all
other lenders, “Private Lenders”), the Company agrees to provide the Arrangers
with a customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of Material Non-Public Information therein
and (b) to prospective Private Lenders, the Company agrees to provide Arrangers
with a customary letter authorizing the dissemination of those materials. In
addition, at the request of any Arranger, the Company will identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC.”
The Company agrees that the Arrangers may distribute the following documents to
all prospective lenders, unless the Company advises the Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (i) administrative materials for prospective lenders such as
lender meeting invitations and funding and closing memoranda, and (ii) other
materials intended for prospective lenders after the initial distribution of the
Marketing Materials, including drafts and final versions of the definitive
documentation for the Credit Facility. If the Company advises the Arrangers that
any of the foregoing items should be distributed only to Private Lenders, then
the Arrangers agree not to distribute such materials to Public Lenders without
the Company’s prior written consent (including by email).

To ensure an orderly and effective syndication of the Credit Facility, the
Company agrees that

(a) from the date hereof until the earlier of the completion of a Successful
Syndication and 90 days following the Closing Date, the Company will not, and
will not permit any of its affiliates to, and will require that Nathan agree not
to, syndicate or issue, attempt to syndicate or issue, announce or authorize the
announcement of the syndication or issuance of, or engage in discussions
concerning the syndication or issuance of, any debt facility, or debt or
preferred equity security of the Company or any of its subsidiaries (other than
the syndication of the Credit Facility as contemplated hereby), including any
renewals or refinancings of any existing debt facility, without the prior
written consent of the Arrangers, provided, that, the foregoing shall not apply
to (i) purchase money financing of equipment, (ii) borrowings under existing
credit facilities, (iii) other immaterial ordinary course indebtedness, and
(iv) the incurrence of up to $25,000,000 of new indebtedness secured by real
estate and up to $50,000,000 of unsecured indebtedness, in each case under this
clause (iv) on terms and conditions reasonably satisfactory to Arrangers, and

 

A-2



--------------------------------------------------------------------------------

(b) the Arrangers shall have a syndication period prior to the Closing Date
(commencing on the date after the later of (i) delivery of the final Marketing
Materials and (ii) the Lender Meeting and ending 20 consecutive business days
after such date) to seek to syndicate the Credit Facility, provided, that, such
period may not include (A) any day from and including August 26, 2013 through
August 30, 2013, (B) November 27, 2013 and November 29, 2013 and (C) any day
from and including December 23, 2013 through January 3, 2014.

 

A-3



--------------------------------------------------------------------------------

ANNEX B

Indemnification Provisions

To the fullest extent permitted by applicable law, the Company (individually and
collectively, the “Indemnifying Person”) jointly and severally agrees that it
will indemnify, defend, and hold harmless each of the Indemnified Persons from
and against (i) any and all losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements, (ii) any and
all actions, suits, proceedings and investigations in respect thereof, and
(iii) any and all legal costs (provided, that, the obligations to reimburse any
Indemnified Person for legal fees and expenses shall be limited to reasonable
legal fees and expenses of one firm of counsel for all such Indemnified Persons
and if necessary, of one local counsel in each appropriate jurisdiction (and, to
the extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction) and in the case of an
actual or perceived conflict of interest, one counsel for such affected
Indemnified Person) or other costs, expenses or disbursements in giving
testimony or furnishing documents in response to a subpoena or otherwise
(including, without limitation, the costs, expenses and disbursements, as and
when incurred, of investigating, preparing or defending any such action,
proceeding or investigation (whether or not in connection with litigation in
which any of the Indemnified Persons is a party) and including, without
limitation, any and all losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements, resulting
from any act or omission of any of the Indemnified Persons), directly or
indirectly, caused by, relating to, based upon, arising out of or in connection
with (a) the Transactions, (b) the Commitment Letter or the Credit Facility, or
(c) any untrue statement or alleged untrue statement of a material fact
contained in, or omissions or alleged omissions in, information furnished by
Indemnifying Person or the Acquired Business, or any of their respective
subsidiaries or affiliates, or any other person in connection with the
Transactions or the Commitment Letter; provided, that, such indemnity agreement
shall not, as to any Indemnified Person, apply to (i) disputes solely between or
among the Indemnified Persons or disputes solely between or among Indemnified
Persons and their respective affiliates, unless and to the extent such
proceedings relate to acts or omissions by the Company or its affiliates or
Nathan and its affiliates; it being understood and agreed that the
indemnification in this Commitment Letter shall extend to disputes between or
among Agent or the Arrangers on the one hand, and one or more Lenders, or one or
more of their affiliates, on the other hand, and (ii) any portion of any such
loss, claim, damage, obligation, penalty, judgment, award, liability, cost,
expense or disbursement of an Indemnified Person to the extent a court of
competent jurisdiction finally determines such loss, claim, damage, obligation,
penalty, judgment, award, liability, cost, expense or disbursement of an
Indemnified Person to have resulted from (A) the gross negligence or willful
misconduct of such Indemnified Person or (B) the material breach of the material
obligations of such Indemnified Person under the Commitment Letter. These
Indemnification Provisions shall be in addition to any liability which the
Indemnifying Person may have to the Indemnified Persons.

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Person with reasonable promptness; provided, that, any failure
by any of the Indemnified Persons to so notify the Indemnifying Person shall not
relieve the Indemnifying Person from its obligations hereunder. Arrangers, on
behalf of the Indemnified Persons, shall have the right to retain counsel of its
choice to represent the Indemnified Persons, and the Indemnifying Person shall
pay the fees, expenses, and disbursement of such counsel, and such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Indemnifying Person and any counsel designated by the
Indemnifying Person. The Indemnifying Person shall be liable for any settlement
of any claim against any of the Indemnified Persons made with its written
consent, which consent shall not be unreasonably withheld. Without the prior
written consent of Wells Fargo, the Indemnifying Person shall not settle or
compromise any claim, permit a default or consent to the entry of any judgment
in respect thereof.

 

B-1



--------------------------------------------------------------------------------

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Person, on the one hand, and the Indemnified Persons, on the other
hand, shall contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements to which the
Indemnified Persons may be subject in accordance with the relative benefits
received by the Indemnifying Person, on the one hand, and the Indemnified
Persons, on the other hand, and also the relative fault of the Indemnifying
Person, on the one hand, and the Indemnified Persons collectively and in the
aggregate, on the other hand, in connection with the statements, acts or
omissions which resulted in such losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements and
the relevant equitable considerations shall also be considered. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any other person who is not also found liable for such fraudulent
misrepresentation.

Neither expiration nor termination of the commitment of any Commitment Party
under the Commitment Letter or funding or repayment of the loans under the
Credit Facility shall affect these Indemnification Provisions which shall remain
operative and continue in full force and effect.

No Indemnified Person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, Intralinks,
SyndTrak or other similar transmission systems in connection with the Credit
Facility, except to the extent a court of competent jurisdiction finally
determines such damage resulted from the gross negligence or willful misconduct
of such Indemnified Person. In addition, no person shall be responsible or
liable for special, indirect, consequential, exemplary, incidental or punitive
damages which may be alleged as a result of this Commitment Letter or the Fee
Letter and each party to this Commitment Party, on behalf of itself and each of
its affiliates, irrevocably and unconditionally waives any right to seek any
equitable remedies (including, without limitation, specific performance) for any
damages that may be alleged as a result of any breach, or as a result, of this
Commitment Letter or any element of the transactions contemplated hereby.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET

Wells Fargo Bank, National Association

Bank of America, N.A.

SPARTAN STORES, INC.

$1,000,000,000 Senior Secured Revolving Loan and Term Loan Facility

(“Credit Facility”)

Summary of Principal Terms and Conditions

July 21, 2013

This Summary of Principal Terms and Conditions (the “Term Sheet”) is subject to
the terms and conditions of the Commitment Letter, dated of even date herewith,
by and among Spartan Stores, Inc. (the “Company”), Wells Fargo Bank, National
Association, Bank of America, N.A., and Merrill Lynch, Pierce, Fenner & Smith
Incorporated. Capitalized terms used herein shall have the meanings set forth in
such Commitment Letter, and all capitalized terms used herein and not defined
herein or in the Commitment Letter shall have the meanings given to them in the
Existing Credit Agreement, unless otherwise specified herein.

 

Borrowers:    The Company, Spartan Stores Distribution, LLC, Market Development
Corporation, Spartan Stores Associates, LLC, Family Fare, LLC, MSFC, LLC, Seaway
Food Town, Inc., The Pharm of Michigan, Inc., Valley Farm Distributing Co.,
Gruber ’s Real Estate, LLC, Prevo’s Family Markets, Inc., Custer Pharmacy, Inc.,
Spartan Properties Management, Inc. (formerly known as Buckeye Real Estate
Management Co.), Spartan Stores Fuel, LLC, Nathan and/or any domestic operating
subsidiaries of the Company with assets to be included in the Borrowing Base
after giving effect to the Merger. All references herein to Borrowers means the
Company and its subsidiaries after giving effect to the Merger. Guarantors:   
All existing and subsequently acquired or organized direct or indirect domestic
subsidiaries of the Company that are not Borrowers. If any subsidiary of the
Company does not have assets to be included in the Borrowing Base, it will be a
Guarantor instead of a Borrower. Borrowers and Guarantors are referred to herein
collectively as “Loan Parties” and Individually as a “Loan Party”. Joint Lead
Arrangers and Joint Bookrunners:    Wells Fargo Bank, National Association and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”, and
together with Wells Fargo, in such capacities, collectively, the “Arrangers”).



--------------------------------------------------------------------------------

Administrative and Collateral Agent:    Wells Fargo Bank, National Association
(in such capacity, “Agent”). Syndication Agent:    Bank of America, N.A.
Documentation Agents:    To be determined by the Arrangers in consultation with
the Company. Lenders:    Wells Fargo Bank, National Association, Bank of
America, N.A. and such other institutions as may become parties to the financing
arrangements as lenders (collectively, “Lenders”) as determined by the Arrangers
in consultation with the Company. Swingline Lender:    Wells Fargo Bank,
National Association (in such capacity, “Swingline Lender”). Letter of Credit
Issuer:    Wells Fargo Bank, National Association, Bank of America, N.A. and
other Lenders acceptable to the Company and approved by Agent (in such capacity,
an “Issuing Bank”). Credit Facility:   

The Credit Facility will consist of:

 

(a)     a senior secured revolving credit and letter of credit facility of up to
$900,000,000, subject to increase as provided below (the “Tranche A Revolving
Facility”); and

 

(b)     a senior secured first-in-last-out revolving credit facility of up to
$40,000,000 (the “Tranche A-1 Revolving Facility”);

 

(c)     a senior secured term loan facility in the amount of $60,000,000 (the
“Tranche A-2 Term Loan Facility”).

 

The Tranche A Revolving Facility, Tranche A-1 Revolving Facility and Tranche A-2
Term Loan Facility are referred to herein as the “Credit Facility”. The term
“Tranche A Maximum Credit” as used herein means the aggregate amount of the
commitments in the Tranche A Revolving Facility of the Lenders. The term
“Tranche A-1 Maximum Credit” as used herein means the aggregate amount of the
commitments in the Tranche A-1 Revolving Facility of the Lenders. The term
“Tranche A-2 Maximum Credit” as used herein means the aggregate amount of the
commitments in the Tranche A-2 Term Loan Facility of the Lenders. The sum of the
Tranche A Maximum Credit, the Tranche A-1 Maximum Credit and the Tranche A-2
Maximum Credit is referred to herein as the “Maximum Credit”.

 

A-2



--------------------------------------------------------------------------------

  

The revolving loans under the Tranche A Revolving Facility (“Tranche A Revolving
Loans”) will be subject to the Tranche A Borrowing Base and other terms
described below, with a portion of the Tranche A Revolving Facility available
for letters of credit issued by an Issuing Bank and arranged for by Agent
(“LCs”), with a sublimit on LCs outstanding at any time of an amount equal to
$100,000,000 and a portion available as Swingline Loans (“Swingline Loans”) with
a sublimit on Swingline Loans outstanding at any time in an amount equal to
$100,000,000. The term “Tranche A Revolving Loans” as used herein includes
Swingline Loans, except as otherwise provided herein.

 

LCs will be issued by an Issuing Bank and Swingline Loans will be made available
by the Swingline Lender and each Lender will purchase an irrevocable and
unconditional participation in each LC and Swingline Loan.

 

The Tranche A-1 Revolving Facility will consist of revolving loans (the “Tranche
A-1 Revolving Loans”) which when made will be on a “first-in-last-out” basis, so
that such Tranche A-1 Revolving Loans are deemed to be the first loans made and
the last loans repaid, and available in an amount up to the lesser of the
Tranche A-1 Maximum Credit and the Tranche A-1 Borrowing Base as then in effect.

 

The Tranche A-2 Term Facility will consist of term loans (the Tranche A-2 Term
Loans”).

 

Tranche A Revolving Loans and Tranche A-1 Revolving Loans are referred to herein
as the “Revolving Loans”.

 

Revolving Loans may be drawn, repaid and reborrowed. The Tranche A-2 Term Loans
will be drawn in a single advance at closing and any repayment of principal made
in respect of a Tranche A-2 Term Loan may not be reborrowed. The Revolving Loans
and the Tranche A-2 Term Loans are referred to herein as the “Loans”.

Facility Increase:    Borrowers will have the option to increase the Tranche A
Maximum Credit on one or more occasions (each, a “Facility Increase”); provided
that (i) after giving effect to any such Facility Increase the Maximum Credit
will not exceed $1,400,000,000, (ii) as of the date of any such Facility
Increase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (iii) each such Facility Increase
shall be in a minimum amount equal to $100,000,000, (iv) there shall be no more
than four (4) such Facility Increases, (v) any such request shall be
irrevocable, (vi) no Lender shall be required to provide additional or increased
commitments for such Facility Increase (and no consent shall be required from
the Lenders that are not providing any such additional or increased commitments)
and (vii) such Facility Increase shall be subject to obtaining such additional
commitments of Lenders as may be required and certain procedures to be agreed to
by the parties and set forth in the Loan Documents (and including the payment of
applicable fees in respect of such increase and the offering of such additional
commitments to existing Lenders before seeking additional Lenders).

 

A-3



--------------------------------------------------------------------------------

   In no event shall the fees, interest rate and other compensation offered or
paid in respect of additional commitments or increase in commitments be higher
than the amounts paid and payable to the then existing Lenders in respect of
their commitments, unless the fees, interest rate and other compensation payable
to the then existing Lenders are increased to the same as those paid in
connection with the new or additional commitments, except for the initial
commitment fee payable in respect of the new or additional commitment of a
Lender. Tranche A Borrowing Base:   

Tranche A Revolving Loans and LCs may be provided to Borrowers subject to the
terms and conditions of the Loan Documents and availability under the Tranche A
Borrowing Base, which will be calculated as follows:

 

(a)     85% multiplied by the net amount of Eligible Accounts (other than
Eligible Pharmacy Receivables, Eligible Credit Card Receivables and Eligible
Military Receivables); plus

 

(b)     90% multiplied by the net amount of Eligible Pharmacy Receivables; plus

 

(c)     90% multiplied by the net amount of Eligible Credit Card Receivables;
plus

 

(d)     85% multiplied by the net amount of Eligible Military Receivables; plus

 

(e)     90% of the Net Recovery Percentage for the Eligible Inventory of the
Retail Division multiplied by the Value of such Eligible Inventory; plus

 

(f)      90% of the Net Recovery Percentage for the Eligible Inventory of the
Distribution Division (including, for this purpose, military Inventory of
Nathan) multiplied by the Value of each category of such Eligible Inventory;
plus

 

(g)     90% of the Net Recovery Percentage of the Eligible In-Transit Inventory
of Borrowers multiplied by the Value of such inventory; plus

 

(h)     90% of Eligible Unaffixed Cigarette Tax Stamps; plus

 

(i)      the Tranche A Prescription File Availability; plus

 

(j)      the Tranche A Real Estate Availability; plus

 

A-4



--------------------------------------------------------------------------------

 

(k)    the Tranche A Equipment Availability ; plus

 

(l)     the Tranche A Rolling Stock Availability; plus

 

(m)   98% of Eligible Cash and Cash Equivalents; minus

 

(n)    applicable reserves established by Agent in its Permitted Discretion.

 

The term “Permitted Discretion” as used in this Term Sheet with reference to
Agent, shall mean a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

 

The terms “Eligible Accounts”, “Eligible Credit Card Receivables”, “Retail
Division”, and “Distribution Division” as used above have the meanings given to
such terms in the Existing Credit Agreement. The term “Eligible Pharmacy
Receivables” means Pharmacy Receivables that are Eligible Accounts as such terms
are defined in the Existing Credit Agreement. The term “Net Recovery Percentage”
as used above has the meaning assigned to such term in the Existing Credit
Agreement.

 

The terms “Eligible Military Receivables”, “Eligible In-Transit Inventory”,
“Eligible Unaffixed Tax Stamp Inventory” and “Eligible Cash and Cash
Equivalents” as used above have the meanings given to such terms in the Existing
Nathan Credit Agreement.

 

The term “Tranche A Prescription File Availability” means 90% of the “net
orderly liquidation value” of the Eligible Prescription Files based on the most
recent acceptable appraisal thereof received by Agent using the average of the
average recovery under each of the percent of script sales method, the dollars
per average number of scripts filled per week method and the percent of past
year script margin method (or such other methodology or methodologies as may be
acceptable to Agent).

 

The term “Tranche A Real Estate Availability” means the lesser of (a) 75% of the
appraised fair market value of the Eligible Real Property, provided, that,
commencing on the first day of the next calendar quarter after the Closing Date,
such percentage shall be reduced to 74.0% and by an additional 100 basis points
as of the first day of each calendar quarter thereafter until it is 60%, and (b)
an amount equal to 30% of the Tranche A Borrowing Base as then in effect. The
term “Eligible Real Property” as used herein shall mean the real property listed
on Schedule 4 hereto that satisfies the requirements in the definition of such
term in the Existing Credit Agreement.

 

The term “Tranche A Equipment Availability” means 85% of the appraised forced
liquidation value of the Eligible Equipment, provided, that, commencing on the
first day of the next calendar month after the Closing Date

 

A-5



--------------------------------------------------------------------------------

 

and as of the first day of each calendar month thereafter, such percentage shall
be reduced by an amount equal to such initial percentage divided by 60. The term
“Eligible Equipment” as used herein has the meaning given to such term in the
Existing Credit Agreement.

 

The term “Tranche A Rolling Stock Availability” means 85% of the appraised net
orderly liquidation value of the Eligible Rolling Stock, provided, that
commencing on the first day of the next calendar quarter after the Closing Date,
such percentage shall be reduced to 82% and by an additional 300 basis points as
of the first day of each calendar quarter thereafter.

 

The term “Eligible Rolling Stock” as used herein means rolling stock that (a) is
not damaged or defective, (b) is not located outside of the US or Canada, (c) is
owned by a Borrower, (d) is subject to an appraisal in accordance with the
requirements of Agent, (e) is in good order, repair, running and marketable
condition (ordinary wear and tear excepted), (f) is used in the business of a
Borrower in the ordinary course of business, (g) is not worn out, obsolete or
out-of-service equipment, (h) is subject to the first priority, valid and
perfected security interest of Agent, (i) is not subject to a security interest,
lien, charge or other encumbrance of any other person or entity (other than a
person with whom Agent has a satisfactory intercreditor agreement and other than
certain specified permitted liens), (j) meets, in all material respects, all
applicable material safety or regulatory standards applicable to it for the use
for which it is intended or for which it is being used, (k) the ownership of
which is evidenced by a certificate of title that has the name of a Borrower
noted thereon as the owner of it or is otherwise properly registered in one of
the States of the United States to such Borrower that is entitled to operate
such rolling stock in the state that has issued such certificate of title in
accordance with all applicable laws (other than any rolling stock the ownership
of which is not required to be evidenced by a certificate of title under the
laws applicable to it) and Agent has received such evidence thereof as it may
reasonably require, (l) the certificate of title is held by a third party
acceptable to Agent that is party to an agreement with Agent (the “rolling stock
title custodian”) and such certificate of title is listed in the most recent
report provided by the rolling stock title custodian to Agent, (m) meets, in all
material respects, all applicable material standards of all motor vehicle laws
or other statutes and regulations established by any governmental authority and
is not subject to any licensing or similar requirement that would limit the
right of Agent to sell or otherwise dispose of such rolling stock and (n) those
other items that do not constitute rolling stock acceptable for lending purposes
pursuant to criteria established by Agent.

 

The appraised value of any Eligible Inventory, Eligible In-Transit Inventory,
Eligible Prescription Files, Eligible Unaffixed Tax Stamps, Eligible Real
Property or Eligible Rolling Stock shall, in each case, be determined as set
forth in an appraisal that will be performed in connection with the Credit
Facility, addressed to Agent, for itself and the benefit of the Lenders, and
shall be in form and containing assumptions and appraisal methods reasonably
satisfactory to Agent and prepared by an appraiser reasonably acceptable to
Agent.

 

A-6



--------------------------------------------------------------------------------

Tranche A-1 Borrowing Base:   

Tranche A-1 Revolving Loans may be provided to Borrowers subject to the terms
and conditions of the Loan Documents and availability under the Tranche A-1
Borrowing Base, which will be calculated as follows:

 

(a)     5% multiplied by the net amount of Eligible Accounts (other than
Eligible Pharmacy Receivables, Eligible Credit Card Receivables and Eligible
Military Receivables); plus

 

(b)     5% multiplied by the net amount of Eligible Pharmacy Receivables; plus

 

(c)     5% multiplied by the net amount of Eligible Credit Card Receivables;
plus

 

(d)     5% multiplied by the net amount of Eligible Military Receivables; plus

 

(e)     5% of the Net Recovery Percentage for the Eligible Inventory of the
Retail Division multiplied by the Value of such Eligible Inventory; plus

 

(f)      5% of the Net Recovery Percentage for the Eligible Inventory of the
Distribution Division (including, for this purpose, military Inventory of
Nathan) multiplied by the Value of each category of such Eligible Inventory;
plus

 

(g)     5% of the Net Recovery Percentage of the Eligible In-Transit Inventory
of Borrowers multiplied by the Value of such inventory; plus

 

(h)     5% of Eligible Unaffixed Cigarette Tax Stamps; plus

 

(i)      the Tranche A-1 Prescription File Availability; minus

 

(j)      applicable reserves established by Agent in its Permitted Discretion.

 

The term “Tranche A-1 Prescription File Availability” means 5% of the “net
orderly liquidation value” of the Eligible Prescription Files based on the most
recent acceptable appraisal thereof received by Agent using the average of the
average recovery under each of the percent of script sales method, the dollars
per average number of scripts filled per week method and the percent of past
year script margin method (or such other methodology or methodologies as may be
acceptable to Agent).

 

A-7



--------------------------------------------------------------------------------

Tranche A-2 Borrowing Base and Reserves:   

To the extent that, at any time, the Tranche A-2 Term Loans exceed the Tranche
A-2 Borrowing Base then in effect, Agent shall establish a reserve against the
Tranche A Borrowing Base equal to the amount of such excess.

 

“Tranche A-2 Borrowing Base” means the amount calculated as follows:

 

(a)     5% multiplied by the net amount of Eligible Accounts (other than
Eligible Pharmacy Receivables, Eligible Credit Card Receivables and Eligible
Military Receivables); plus

 

(b)     5% multiplied by the net amount of Eligible Pharmacy Receivables; plus

 

(c)     5% multiplied by the net amount of Eligible Credit Card Receivables;
plus

 

(d)     5% multiplied by the net amount of Eligible Military Receivables; plus

 

(e)     5% of the Net Recovery Percentage for the Eligible Inventory of the
Retail Division multiplied by the Value of such Eligible Inventory; plus

 

(f)      5% of the Net Recovery Percentage for the Eligible Inventory of the
Distribution Division (including, for this purpose, military Inventory of
Nathan) multiplied by the Value of each category of such Eligible Inventory;
plus

 

(g)     5% of the Net Recovery Percentage of the Eligible In-Transit Inventory
of Borrowers multiplied by the Value of such inventory; plus

 

(h)     5% of Eligible Unaffixed Cigarette Tax Stamps; plus

 

(i)      the Tranche A-2 Prescription File Availability; plus

 

(j)      the Tranche A-2 Real Estate Availability; minus

 

(k)     applicable reserves established by Agent.

 

The term “Tranche A-2 Prescription File Availability” means 5% of the “net
orderly liquidation value” of the Eligible Prescription Files based on the most
recent acceptable appraisal thereof received by Agent using the average of the
average recovery under each of the percent of script sales method, the dollars

 

A-8



--------------------------------------------------------------------------------

  

per average number of scripts filled per week method and the percent of past
year script margin method (or such other methodology or methodologies as may be
acceptable to Agent).

 

The term “Tranche A-2 Real Estate Availability” means the lesser of (a) 7.5% of
the appraised fair market value of the Eligible Real Property, and (b)
$25,000,000.

Priority:    Except as otherwise provided herein, proceeds of the Collateral
shall be applied in the following order of priority: (a) prior to the occurrence
of an event of default, on a pari passu basis, to the repayment of each of the
Tranche A Revolving Loans, the Tranche A-1 Revolving Loans and the Tranche A-2
Term Loans, and (b) on and after the occurrence of an event of default, first,
to the repayment in full of the Tranche A Revolving Loans and for cash
collateral for the LCs, second, to the repayment in full of the Tranche A-1
Revolving Loans, and third, to the repayment in full of the Tranche A-2 Term
Loans. Amortization:    The Tranche A-2 Term Loans will be repaid in consecutive
equal quarterly installments of principal in the amount of $2,500,000 commencing
on the first day of the calendar quarter after the Closing Date and on the first
day of each calendar quarter thereafter, with the final installment to be in the
then remaining balance of the Tranche A-2 Term Loan (and including principal,
accrued and unpaid interest and other amounts) due on the termination of the
Credit Facility. Optional Prepayments:   

Revolving Loans may be prepaid, in whole or in part, without premium or penalty
(but including all breakage or similar costs, if any). All optional prepayments
shall be applied first to the Tranche A Revolving Loans and second to the
Tranche A-1 Revolving Loans.

 

Tranche A-2 Term Loans may be prepaid, in whole or in part, at the option of
Borrowers, upon notice and in minimum principal amounts and multiples to be
agreed and will be applied to installments of principal in the inverse order of
maturity (and including breakage or similar costs, if any).

Mandatory Prepayments:   

Borrowers will be required to repay Tranche A Revolving Loans and provide cash
collateral to the extent that Tranche A Revolving Loans and LCs exceed the
lesser of the Tranche A Borrowing Base then in effect or the Tranche A Maximum
Credit, in each case, in cash without any prepayment premium or penalty (but
including all breakage or similar costs).

 

Borrowers will be required to repay Tranche A-1 Revolving Loans to the extent
that Tranche A-1 Revolving Loans exceed the lesser of the Tranche A-1 Borrowing
Base then in effect or the Tranche A-1 Maximum Credit, in each case, in cash
without any prepayment premium or penalty (but including all breakage or similar
costs)

 

A-9



--------------------------------------------------------------------------------

  

Mandatory prepayments in respect of the Revolving Loans will be required
consistent with the Existing Credit Agreement and in addition, in respect of the
Tranche A-2 Term Loans on terms and conditions to be mutually agreed, subject to
the priorities provided for herein.

 

All other mandatory prepayments shall be applied first to the Tranche A
Revolving Loans then due, second, to the Tranche A-1 Revolving Loans and third,
to the Tranche A-2 Term Loans. All mandatory prepayments in respect of the
Tranche A-2 Term Loans shall be applied to the remaining installments of
principal payable by Borrowers in respect of the Tranche A-2 Term Loan in the
inverse order of maturity. Nothing contained herein should be construed to
affect the requirements for the application of funds upon a Cash Dominion Event
or upon the occurrence of a default or event of default.

Interest and Fees:    See Schedules 1 and 2 to this Term Sheet. Collateral:   

To secure all obligations of the Loan Parties, first priority (subject to
certain specified permitted liens), perfected security interests in and liens
upon all of each Loan Party’s present and future assets (other than Excluded
Assets), including all accounts, general intangibles, prescription files,
chattel paper, documents, instruments (including any promissory notes),
supporting obligations, letters of credit, letter-of-credit rights, deposit
accounts, investment property (including any stock or other equity or ownership
interests in the subsidiaries and affiliates of each Loan Party), inventory,
equipment, real property and fixtures, and all products and proceeds thereof
(the “Collateral”).

 

Notwithstanding anything to the contrary contained herein, the Collateral shall
not include the following (the “Excluded Assets”): (a) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Borrower’s or Guarantor’s employees), (b)
any rights or interests in any contract, lease, permit, license or license
agreement covering real or personal property, if under the terms of such
contract, lease, permit, license or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
and such prohibition has not been waived or the consent of the other party to
such contract, lease, permit, license or license agreement has not been
obtained; provided, that, (i) the foregoing exclusion shall in no way be
construed to apply (A) if any such prohibition is unenforceable under Sections
9-406, 9-407 or 9-408 of the UCC or other applicable law or (B) to the extent
that any consent or waiver has been obtained that would permit Agent’s security
interest or lien notwithstanding the prohibition or restriction on the pledge of
such contract, lease, permit, license, or license agreement and (ii) the
foregoing exclusions shall in no way be construed so as to limit, impair or
otherwise affect Agent’s or any Lender’s continuing security interests in and
liens upon any rights or interests of any Loan Party in or to (A) monies due or

 

A-10



--------------------------------------------------------------------------------

  

to become due under any such contract, lease, permit, license, license agreement
or stock, or (B) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement or
stock, (c) any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law; provided, that, upon
submission and acceptance by the U.S. Patent and Trademark Office of an
amendment to allege use pursuant to 15 U.S.C. Section 1060(a), such
intent-to-use trademark application shall be considered Collateral or (d) shares
of any subsidiary that is a “controlled foreign corporation” in excess of
sixty-five percent of all of the issued and outstanding shares of capital stock
of such subsidiary entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2). Proceeds of Excluded Assets shall be deemed Collateral.

 

As to specific items of Collateral, Agent may determine not to perfect its
security interest therein based on the de minimus value thereof relative to the
costs of such perfection. The obligations secured would include hedging and bank
product obligations of the Loan Parties where a Lender or an affiliate of a
Lender is a counterparty.

Use of Proceeds:    The proceeds of the Loans under the Credit Facility will be
used by Borrowers (a) on the Closing Date, for the payment in full of the
outstanding obligations of Borrowers and Guarantors under the Existing Credit
Agreement, the Existing Nathan Credit Agreement and certain other debt to be
specified, (b) to pay costs, expenses and fees in connection with the Credit
Facility, the Merger and the other Transactions, and (c) on and after the
Closing Date, for working capital of Borrowers and their subsidiaries and other
general corporate purposes including funding permitted acquisitions. Closing
Date:    The date on or before January 21, 2014 on which the borrowings under
the Credit Facility are made (the “Closing Date”). Term:    5 years from the
Closing Date (the “Maturity Date”). Documentation:    Definitive loan
documentation (collectively, the “Loan Documents”), including a loan and
security agreement, supplemental security agreements, pledge agreements,
mortgages, guarantees, control agreements, intercreditor and subordination
agreements, UCC financing statements, evidence of insurance coverage (including
flood insurance and flood certificates, if applicable), lender’s loss payable
endorsements as to casualty and business interruption insurance, mortgagee’s
title insurance (with satisfactory endorsements and coverage for matters
disclosed by surveys), lien search results, opinion letters of counsel to Loan
Parties, collateral access agreements, collateral assignment of rights under
Merger documents and documents and agreements related to all of the foregoing,
each in form and substance reasonably satisfactory to Agent and Borrowers.

 

A-11



--------------------------------------------------------------------------------

   It is anticipated that the Loan Documents will be an amendment and
restatement, but whether or not an amendment and restatement or a replacement
facility, in either case will be based on the Existing Credit Agreement and
related documentation (collectively, the “Existing Loan Documents”) and
substantially similar in material respects, taken as a whole, to the Existing
Loan Documents as in effect on the date hereof, subject to changes to reflect
developments in the business and circumstances of the Loan Parties (including as
a result of the Merger and the businesses of Nathan and its subsidiaries), the
asset-based lending market and documentation to the extent applicable, the terms
and conditions set forth herein, the operational practices and procedures of
Agent, the results of updated field examinations and other due diligence and
subject to other changes as may be agreed by the parties. Representations and
Warranties:    Substantially similar to the Existing Loan Documents in all
material respects, taken as a whole, subject to changes as provided above and
subject to materiality and other negotiated limitations, in each case as agreed
by the parties, and subject to Section 5 of the Commitment Letter, limited to
representations and warranties concerning: corporate existence and good
standing, power and authority; financial statements and accuracy of financial
information; absence of material adverse changes; no default; enforceability;
necessary consents; insurance; solvency; capital structure; senior debt status;
collateral matters (including without limitation, locations of jurisdiction of
organization, chief executive office and Collateral, and perfection and priority
of Agent’s security interests); ownership of properties, and absence of other
liens (except for permitted liens as specifically agreed to by the parties);
filing of tax returns and payment of taxes; absence of material litigation or
investigations; compliance with other agreements and applicable law, regulation,
etc. (including without limitation Regulations T, U and X, Investment Company
Act, the Patriot Act, environmental laws, OFAC, HIPPA and other health care laws
and pharmaceutical laws); identification of bank accounts; environmental
matters; employee benefit matters; payables practices; material contracts; no
restrictions on subsidiaries; labor disputes; intellectual property (including
license agreements); credit card agreement; notices from farm products sellers;
interrelated businesses; margin regulations; customer and trade relations;
brokers; governmental authorization; Holdings as holding company; the
effectiveness of the Merger and Merger Agreement and related documents; accuracy
and completeness of information furnished to Agent; survival and continuing
nature of representations and warranties. Affirmative Covenants:   
Substantially similar to the Existing Loan Documents in all material respects,
taken as a whole, subject to changes as provided above and subject to
materiality and other negotiated limitations, in each case as agreed by the
parties, limited to: use of proceeds; maintenance of corporate existence and
rights; maintenance of books and records; maintenance of material contracts,
necessary consents, approvals, license and permits; requirements for new

 

A-12



--------------------------------------------------------------------------------

  

locations; compliance with laws; performance of obligations; maintenance of
properties in good repair; insurance; Agent’s rights to inspect books and
properties; payment of taxes and claims; delivery of financial statements,
financial projections, management letters, certificates and other information;
accountants; additional loan parties; cash management; physical inventories;
environmental laws; compliance with terms of leaseholds; designation as senior
indebtedness; credit card agreements; after-acquired real property; costs and
expense; foreign assets control regulations; license agreements; agricultural
products; formation of subsidiaries; notices of defaults, litigation and other
material events; collateral matters (including without limitation, reporting,
notices and appraisal requirements); and further assurances.

 

Collateral and Financial Reporting:   

The following collateral and financial reporting:

 

(a)     monthly borrowing base certificates (on a fiscal month basis), so long
as Excess Availability is greater than 15% of the Total Borrowing Base and no
event of default exists, otherwise weekly (and in such event the delivery of
borrowing base certificates on a weekly basis shall continue for not less than
four consecutive weeks);

 

(b)     as to field examinations and appraisals:

 

(i)      1 field examination and 1 inventory appraisal, prescription file
appraisal, real estate appraisal and rolling stock appraisal in any 12 month
period at the expense of Borrowers so long as Excess Availability is greater
than 20% of the Total Borrowing Base, and no event of default exists, otherwise
2 field examinations and 2 of such appraisals during such 12 month period,

 

(ii)     such other field examinations and appraisals as Agent may request at
any time upon the occurrence and during the continuance of an event of default
at the expense of Borrowers or at any time at the expense of Agent;

 

(c)     monthly financial statements and annual audited financial statements and
projections; and

 

(d)     other financial and collateral reports to be agreed.

 

The term “Excess Availability” as used herein means (i) the lesser of the Total
Borrowing Base or the Maximum Credit (after taking into account applicable
reserves), minus (ii) Loans and LCs under the Loan Documents plus, in accordance
with Agent’s customary practices, past due payables that are past due by more
than a number of days to be determined (and with the due date determined in
accordance with customary practices and other than payables being contested or
disputed by Borrowers in good faith).

 

A-13



--------------------------------------------------------------------------------

   The term “Total Borrowing Base” means the sum of the Tranche A Borrowing
Base, the Tranche A-1 Borrowing Base and the Tranche A-2 Borrowing Base. Cash
Management:   

Loan Parties shall continue to maintain cash management systems in form and
substance reasonably satisfactory to Agent, it being agreed that such cash
management systems as in effect on the date hereof are satisfactory to Agent. At
any time there is a Cash Dominion Event, funds shall be remitted to Agent for
application to the obligations under the Credit Facility.

 

“Cash Dominion Event” means at any time (a) an Event of Default shall exist or
have occurred and be continuing or (b) Excess Availability is less than 10% of
the Maximum Credit for any 2 consecutive business days or is less than 7.5% of
the Maximum Credit on any day; provided, that, (i) to the extent that the Cash
Dominion Event has occurred due to clause (b) of this definition, if Excess
Availability shall be equal to or greater than 10% of the Maximum Credit for not
less than 90 consecutive days, the Cash Dominion Event shall no longer be deemed
to exist or be continuing until such time as Excess Availability may again be
less than such amount and (ii) a Cash Dominion Event may not be cured as
contemplated by clause (i) more than 2 times in any fiscal year or more than 4
times during the term of the Credit Facility.

Financial Covenant:    Minimum Excess Availability at all times equal to the
greater of (a) 10% of the Total Borrowing Base and (b) $80,000,000. Negative
Covenants:   

Substantially similar to the Existing Loan Documents in all material respects,
taken as a whole, subject to changes as provided above and subject to
materiality and other negotiated limitations, in each case as agreed by the
parties, limited to: limitations on: dividends, distributions, redemptions and
repurchases of capital stock; incurrence of debt (including capital leases) and
guarantees; repurchases or prepayment of debt; creation or suffering of liens;
loans, investments and acquisitions; affiliate transactions; changes in the
conduct of business from the business as conducted at closing, fiscal year or
accounting practices; asset sales, mergers, consolidations and other fundamental
changes; capital expenditures; restrictions affecting subsidiaries; limitation
on amendment of organizational documents and material contracts; burdensome
agreements; use of proceeds; deposit accounts; credit card processors;
designation of senior indebtedness.

 

The negative covenant on dividends, redemptions and repurchases of capital stock
and on optional prepayments of indebtedness will expressly allow such dividends,
redemptions and repurchases, or such optional prepayments, subject to the
following conditions:

 

(a)     as of the date of any such payment in respect thereof, and after giving
effect thereto, no default or event of default shall exist or have occurred and
be continuing,

 

A-14



--------------------------------------------------------------------------------

  

(b)     so long as the aggregate amount of all such payments are less than
$25,000,000 in any 12 consecutive month period, no Cash Dominion Event shall
exist,

 

(c)     on and after the aggregate amount of all such payments exceed
$25,000,000 in any 12 consecutive month period,

 

(i)      the daily average of the Excess Availability for the immediately
preceding 90 consecutive day period shall have been not less than 15% of the
lesser of the Total Borrowing Base or the Maximum Credit and after giving effect
to any such payment in respect thereof, on a pro forma basis using the Excess
Availability as of the date of the most recent calculation of the Borrowing Base
immediately prior to any such payment, the Excess Availability shall be not less
than such amount, and

 

(ii)     Agent shall have received projections reasonably satisfactory to it for
the 12 month period after the date of any such payment showing, on a pro forma
basis after giving effect to the payment, minimum Excess Availability at all
times during such period of not less than 15% of the lesser of the Total
Borrowing Base or the Maximum Credit,

 

(d)     receipt by Agent of prior notice and other information related to such
transactions in a manner and on terms to be agreed.

 

The negative covenant governing acquisitions will expressly allow such
acquisitions, subject to the following conditions:

 

(a)     as of the date of any such acquisition, and after giving effect thereto,
no default or event of default shall exist or have occurred and be continuing,

 

(b)     for any acquisition, so long as the aggregate consideration for all
acquisitions in any 12 consecutive month period is less than $25,000,000 after
giving effect to such acquisition, no Cash Dominion Event shall exist,

 

(c)     on and after the aggregate amount of the consideration for all
acquisitions in any 12 consecutive month period is in excess of $25,000,000, as
to any acquisition thereafter, as of the date of such acquisition and after
giving effect thereto,

 

A-15



--------------------------------------------------------------------------------

  

(i)      the daily average of the Excess Availability for the immediately
preceding 90 consecutive day period shall have been not less than 15% of the
lesser of the Total Borrowing Base or the Maximum Credit and after giving effect
to any such payment in respect thereof, on a pro forma basis using the Excess
Availability as of the date of the most recent calculation of the Borrowing Base
immediately prior to any such payment, the Excess Availability shall be not less
than such amount, and

 

(ii)     Agent shall have received projections reasonably satisfactory to it for
the 12 month period after the date of any such payment showing, on a pro forma
basis after giving effect to the payment, minimum Excess Availability at all
times during such period of not less than 15% of the lesser of the Total
Borrowing Base or the Maximum Credit,

 

(d)     the acquisition shall be with respect to an operating company or
division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to the business that Borrowers are
engaged in,

 

(e)     the board of directors (or other comparable governing body) of the
person to be acquired shall have duly approved such acquisition and such person
shall not have announced that it will oppose such acquisition or shall not have
commenced any action which alleges that such acquisition will violate applicable
law, and

 

(f)      Agent shall have received prior notice and other information related to
such transactions in a manner and on terms to be mutually agreed.

Events of Default:    Substantially similar to the Existing Loan Documents in
all material respects, taken as a whole, subject to changes as provided above
and subject to materiality and other negotiated limitations, in each case as
agreed by the parties, limited to: payment and performance defaults under any of
the Loan Documents, cross-defaults to other indebtedness and documents, breach
of representations and warranties, insolvency, voluntary and involuntary
bankruptcy, judgments and attachments, revocation of any guaranty, dissolution,
change in control, suspension or cessation of business, impairment of a material
portion of the security, ERISA, actual or asserted invalidity or
unenforceability of any Loan Documents or liens securing obligations under the
Loan Documents, termination or default under material contracts or licenses,
material uninsured loss, material breach of contractual obligations, invalidity
of subordination provisions, termination of arrangements by credit card issuers
or processors, indictment by any governmental authority under any criminal
statute or where forfeiture of collateral is a remedy, material adverse change
in the assets, business or prospects of Borrowers and Guarantors, any conversion
of Convertible Notes to cash which results in Excess Availability below a
certain threshold.

 

A-16



--------------------------------------------------------------------------------

Conditions Precedent to All Borrowings:    The conditions to all Revolving Loans
and LCs will consist of (a) prior written notice of the request for the
Revolving Loan or LC in accordance with the procedures set out in the Loan
Documents, (b) the accuracy of representations and warranties in the Loan
Documents in all material respects (except where qualified by materiality, then
just the accuracy thereof) and subject, on the Closing Date, to Section 5 of the
Commitment Letter (and including the accuracy of each of the Closing Date
Representations), (c) other than with respect to the initial funding on the
Closing Date, the absence of any default or event of default at the time of, and
after giving effect to the making of the Tranche A Revolving Loan or the
issuance (or amendment or extension) of the LC, (d) after giving effect to the
requested Tranche A Revolving Loan or LC, the outstanding Tranche A Revolving
Loans and LCs will not exceed the lesser of the Tranche A Maximum Credit or the
Tranche A Borrowing Base as then in effect, (e) after giving effect to the
requested Tranche A-1 Revolving Loan, the outstanding Tranche A-1 Revolving
Loans will not exceed the lesser of the Tranche A-1 Maximum Credit or the
Tranche A-1 Borrowing Base as then in effect, and (f) after giving effect to the
requested Revolving Loan or LC, the outstanding Loans will not exceed the lesser
of the Maximum Credit or the Total Borrowing Base as then in effect. Conditions
Precedent to Initial Borrowings:    The conditions precedent to the initial
borrowings under the Credit Facility will solely consist of the conditions
precedent in Section 5 of the Commitment Letter, the Conditions Precedent to All
Borrowings and those conditions precedent set forth on Schedule 3 to this Term
Sheet. Assignments; Participations:    Each Lender will be permitted to make (a)
assignments of the Tranche A Revolving Loans in a minimum amount equal to
$5,000,000 and (b) assignments of the Tranche A-1 Revolving Loans and the
Tranche A-2 Term Loans in a minimum amount equal to $1,000,000, in each case, to
other institutions approved by Agent and the Company, which approval shall not
be unreasonably withheld, conditioned or delayed; provided, that, (i) the
approval of the Company shall not be required at any time that a default or
event of default exists or has occurred and is continuing, and (ii) the approval
of the Company shall not be required in connection with assignments to other
Lenders, to any affiliate of a Lender, to any Approved Fund (as such term will
be defined in the Loan Documents), or for any participation. No assignment or
participation may be made to natural persons, any Loan Party or any of their
affiliates or subsidiaries, any holder of any other debt of a Loan Party or any
defaulting lender.

 

A-17



--------------------------------------------------------------------------------

Amendments and Waivers:   

Amendments, waivers and consents with respect to the provisions of the Loan
Documents will require the approval of Agent and the Required Lenders, provided
that, in addition to the approval of Required Lenders, (a) the consent of each
Lender directly and adversely affected thereby will be required with respect to
matters relating to (i) increases in the commitment of such Lender, (ii)
reductions of principal, scheduled amortization of availability, interest or
fees (provided that a waiver of default interest, default or event of default
shall not constitute a reduction of interest for this purpose), (iii) extensions
of final maturity or the due date of any interest, fee or other payments, and
(iv) changes to the order of application of funds and (b) the consent of all
Lenders will be required with respect to: (i) modifications of the pro rata
sharing requirements of the Loan Documents, (ii) modification of the voting
percentage or change in the definition of “Required Lenders”, “Supermajority
Lenders” or any other provisions specifying the number of Lenders or portion of
the Loans or commitments required to take any action under the Loan Documents,
(iii) permitting any Borrower to assign its rights under the Loan Documents,
(iv) releases of all or substantially all of the value of the Collateral or
guarantees (other than in connection with transactions permitted pursuant to the
Loan Documents), (v) subordination of the lien on Collateral in favor of Agent
(other than certain other permitted liens to be agreed) or subordination of the
payment of the obligations in respect of the Credit Facility and (vi) increases
in the percentages applied to eligible assets in any of the Borrowing Bases.
Modifications to any of the Borrowing Bases or any components thereof which
would result in an increase in the amount of any such Borrowing Base (but
exclusive of the right of the Agent to add, increase, eliminate or reduce the
amount of reserves or to exercise other discretion it may have pursuant to such
provisions) may be subject to the approval of the Supermajority Lenders and each
Lender under the Tranche A-1 Revolving Facility and Tranche A-2 Term Loan
Facility. Matters affecting Agents, the Swingline Lender, an Issuing Bank or
specific matters directly affecting the Lenders with commitments for the Tranche
A-1 Revolving Loans or the Tranche A-2 Term Loans will require the approval of
such party or such percentage of such parties to be determined.

 

“Required Lenders” means those non-defaulting Lenders who collectively hold more
than 50% of the total commitments or exposure under the Credit Facility,
provided, that, at any time that there are 2 or more unaffiliated Lenders,
“Required Lenders” must include at least 2 unaffiliated Lenders.

 

“Supermajority Lenders” means those non-defaulting Lenders holding more than 66
2/3% of the total commitments or exposure under the Credit Facility, provided,
that, at any time that there are 2 or more unaffiliated Lenders, “Supermajority
Lenders” must include at least 2 unaffiliated Lenders.

 

Separate voting rights and/or limitations may be provided for Lenders under the
Tranche A Revolving Facility as to matters relating specifically to the Tranche
A Revolving Facility, the Tranche A-1 Revolving Facility as to matters relating
specifically to the Tranche A-1 Revolving Facility and the Tranche A-2 Term
Facility as to matters relating specifically to the Tranche A-2 Term Facility.

 

A-18



--------------------------------------------------------------------------------

   In addition to the voting rights set forth above, the consent of Lenders who
hold more than 50% of the total commitments or exposure under the Tranche A
Revolving Facility, Lenders who hold more than 50% of the total commitments or
exposure under the Tranche A-1 Revolving Facility and Lenders who hold more than
50% of the total commitments or exposure under the Tranche A-2 Term Loan
Facility may be required with respect to such matters as (i) the minimum Excess
Availability covenant, (ii) payment conditions with respect to permitted
dividends, redemptions, repurchases, acquisitions and debt prepayments, (iii)
financial and collateral reporting, (iv) insurance requirements, (v) any
increase in the maximum Facility Increase amount, (vi) permitted dispositions,
(vii) the definition of the term “Borrowing Base” or advances rates thereunder
and (viii) amendments to certain definitions to be determined. For purposes of
the foregoing, to the extent that the Arrangers may hold more than 50% of the
total commitments or exposure under the Tranche A Revolving Facility, the
consent of 3 Lenders with commitments in such facility may be required for such
amendments. Cost and Yield Protections:    Customary for facilities and
transactions of this type, including customary tax gross-up provisions and
including provisions relating to Dodd-Frank, Basel III and FATCA. Governing Law:
   Illinois but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the State of Illinois, provided, that, only for purposes of clause (f) of
Schedule 3 hereto, the term “Nathan Material Adverse Effect” and “Scout Material
Adverse Effect” (and whether or not such a Material Adverse Effect has occurred)
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Expenses, Waivers and Indemnity:   

Borrowers and Guarantors will reimburse Agent, Arrangers, Wells Fargo (in its
capacity as Swingline Lender and Issuing Bank) and Lenders for all reasonable
out-of-pocket expenses, including due diligence and audit and appraisal expenses
and legal fees and expenses incurred in the structuring, negotiation,
arrangement, syndication, restructuring, administration or amending of the
Credit Facility. Borrowers will, from and after closing, and upon Agent’s
demand, pay all of the reasonable out-of-pocket expenses and customary
administrative charges incurred by Agent, including, without limitation, legal
costs and expenses, filing and search charges, recording taxes and field
examination charges and out-of-pocket expenses).

 

Waivers to include, but not be limited to a waiver by Agent, Lenders and each
Borrower and Guarantor of its rights to jury trial; waiver by each Borrower and
Guarantor of claims for special, punitive, exemplary, indirect or consequential
damages in respect any breach or alleged breach by any Agent or any Lender of
any of the Loan Documents.

 

A-19



--------------------------------------------------------------------------------

   Borrowers and Guarantors shall indemnify and hold harmless Agent, Arrangers,
Wells Fargo (in its capacity as Swingline Lender and as an Issuing Bank) and
Lenders and their respective directors, officers, Agent, representatives and
employees from and against all losses, claims, damages, expenses, or liabilities
including, but not limited to, legal or other expenses incurred in connection
with investigating, preparing to defend, or defending any such loss, claim,
damage, expenses or liability, incurred in respect of the Credit Facility or the
relationship between any Agent or any Lender and any Borrower or Guarantor,
except as to any such indemnitee as a result of the gross negligence or willful
misconduct of such indemnitee or material breach by such indemnitee of its
obligations in respect of the Credit Facility pursuant to a claim made by a
Borrower or Guarantor, in each case as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. USA PATRIOT Act:   
Each Lender subject to the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001) (the “Act”) hereby notifies Borrowers and Guarantors
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies each person or corporation who opens an
account and/or enters into a business relationship with it, which information
includes the name and address of Borrowers and Guarantors and other information
that will allow such Lender to identify such person in accordance with the Act.

This Summary of Proposed Terms and Conditions is not meant to be, nor shall it
be construed as an attempt to describe all of the terms of the documentation, or
the specific phrasing for, the provisions of the documentation. It is intended
only to outline certain principal terms to be included in the Loan Documents,
provided, that the Loan Documents will not contain any conditions precedent to
the initial borrowings under the Credit Facility other than those set forth in
Section 5 of the Commitment Letter and in the sections of the Commitment Letter
titled “Conditions Precedent to Initial Borrowings” and “Conditions Precedent to
All Borrowings”.

 

A-20



--------------------------------------------------------------------------------

SCHEDULE 1

TO

TERM SHEET

Interest and Certain Fees

 

Interest Rate Options:   

Borrowers may elect that Loans bear interest at a rate per annum equal to (a)
the Base Rate plus the Applicable Margin or (b) the Eurodollar Rate plus the
Applicable Margin. Swingline Loans will bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

 

As used herein:

 

“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Schedule 2 to the Term Sheet.

 

“Base Rate” means the higher of (i) the rate of interest publicly announced by
Wells Fargo Bank, National Association as its “prime rate”, subject to each
increase or decrease in such prime rate, effective as of the day any such change
occurs, with the understanding that the “prime rate” is one of Wells Fargo’s
base rates (not necessarily the lowest of such rates) and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate, (ii)
the one month Eurodollar Rate (which rate shall be determined on a daily basis),
plus 1% or (iii) the federal funds effective rate from time to time plus .50%.

 

“Eurodollar Rate” means the rate per annum rate appearing on Macro*World’s
(www.capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
interest period, for a term, and in an amount, comparable to the interest period
and the amount of the Revolving Loan requested (whether as an initial Eurodollar
Rate Loan or as a continuation of a Eurodollar Rate Loan or as a conversion of a
Base Rate Loan to a Eurodollar Rate Loan) by Borrowers in accordance with the
Loan Documents (and, if any such rate is below zero, the Eurodollar Rate shall
be deemed to be zero). The Eurodollar Rate shall be available for interest
periods of one, three or six months. If capable of being provided by each
Lender, the Eurodollar Rate shall also be available for interest periods of one
week or twelve months.

 

Interest rate reference terms will be subject to customary provisions, including
applicable reserve requirements and limits on the number of outstanding interest
periods for Eurodollar Rate Loans.

 

A-2



--------------------------------------------------------------------------------

Unused Line Fee:    Borrowers shall pay to Agent, for the account of Lenders (to
the extent and in accordance with the arrangements by and among Lenders), an
unused line fee calculated at 0.25% per annum until the last day of the 6th full
month after the Closing Date and adjusted thereafter every 3 months to an amount
equal to the applicable rate set forth below per annum, in each case, multiplied
by the difference between the Tranche A Maximum Credit plus the Tranche A-1
Maximum Credit and the average outstanding Revolving Loans and LCs during the
immediately preceding month, payable monthly in arrears:

 

    

Tier

  

Monthly Average

Excess Availability

   Unused Line Fee Rate     1   

Greater than 66 2/3% of the Maximum Credit

     0.375 %    2   

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit

     0.25 %    3   

Less than or equal to 33 1/3% of the Maximum Credit

     0.25 % 

 

   Swingline Loans will not be considered in the calculation of the unused line
fee. Letter of Credit Fees:    Borrowers shall pay to Agent, for the account of
Lenders (to the extent and in accordance with the arrangements by and among
Lenders), letter of credit fees calculated at 1.75% per annum until the last day
of the 6th full month after closing and adjusted thereafter every 3 months to an
amount equal to the applicable rate set forth below per annum. The applicable
rate determined as set forth below will be multiplied by the daily outstanding
balance of LCs, payable monthly in arrears, computed on the actual number of
days elapsed over a 360 day year. Applicable banks fees and opening charges are
in addition to such fee and are substantially as set forth in the Existing
Credit Agreement.

 

    

Tier

  

Monthly Average

Excess Availability

   Applicable Letter of
Credit Fee Rate     1   

Greater than 66 2/3% of the Maximum Credit

     1.50 %    2   

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit

     1.75 %    3   

Less than or equal to 33 1/3% of the Maximum Credit

     2.00 % 

 

A-3



--------------------------------------------------------------------------------

Default Rate:    After an Event of Default, the applicable rates of interest and
rate for letter of credit fees shall be increased by 2% per annum above the
otherwise then applicable pre-default rates. Such increased rate shall also be
applicable to Loans and LCs outstanding in excess of the Tranche A Borrowing
Base, the Tranche A-1 Borrowing Base or the Tranche A-2 Borrowing Base, as
applicable, whether or not such excess(es) are permitted by Agent or any Lender
at any time. Rate and Fee Basis; Payment Dates:    All per annum rates and fees
will be computed on basis of actual days elapsed over a 360 day year, payable
monthly in arrears.

 

A-4



--------------------------------------------------------------------------------

SCHEDULE 2

TO

TERM SHEET

 

Tier

  

Monthly

Average

Excess

Availability

   Applicable
Eurodollar
Rate
Margin for
Tranche A
Revolving
Loans     Applicable
Eurodollar
Rate
Margin
for
Tranche
A-1
Revolving
Loans     Applicable
Eurodollar
Rate
Margin for
Tranche
A-2 Term
Loans     Applicable
Base Rate
Margin for
Tranche A
Revolving
Loans     Applicable
Base Rate
Margin for
Tranche
A-1
Revolving
Loans     Applicable
Base Rate
Margin for
Tranche
A-2 Term
Loans  

1

  

Greater than 66 2/3% of the Maximum Credit

     1.50 %      2.75 %      5.50 %      .50 %      1.75 %      4.50 % 

2

  

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit

     1.75 %      3.00 %      5.50 %      .75 %      2.00 %      4.50 % 

3

  

Less than or equal to 33 1/3% of the Maximum Credit

     2.00 %      3.25 %      5.50 %      1.00 %      2.25 %      4.50 % 

The Applicable Margin for the interest rates shall be the applicable percentage
calculated based on the percentage set forth in Tier 2 of the chart above until
the end of the sixth full calendar month after the Closing Date. The interest
rates fees will be adjusted every calendar month thereafter based on the chart
above.

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), (a) as to Loans for which interest is
calculated based on the Base Rate, the Applicable Base Rate Margin as set forth
above and (b) as to Loans for which interest is calculated based on the
Eurodollar Rate, the Applicable Eurodollar Rate Margin as set forth above.

 

A-5



--------------------------------------------------------------------------------

The term “Monthly Average Excess Availability” shall mean, at any time, the
average of the aggregate amount of the Excess Availability for the immediately
preceding calendar month as calculated by Agent in good faith based on the date
of the information received by Agent with respect to the components of the
Tranche A Borrowing Base during such month.

SCHEDULE 3

TO

TERM SHEET

Conditions Precedent to Initial Borrowings under Credit Facility

The conditions precedent to the initial borrowings under the Credit Facility
will consist of the Conditions Precedent to All Borrowings and the following:

 

  1 All documentation relating to the Merger, including, without limitation, the
Merger Agreement and all exhibits, schedules, annexes and other disclosure
letters thereto and any other material agreements (the “Merger Documentation”),
shall be reasonably satisfactory to Arrangers in all material respects.
Arrangers acknowledge that the Merger Documentation provided to it as of the
date hereof is acceptable to it. Contemporaneously with the closing of the
Credit Facility, the Merger shall be consummated in all material respects in
accordance with the terms of the Merger Documentation without any material
amendment or waiver thereof which is materially adverse to the Lenders except as
consented to by Arrangers (it being understood that any change to the
definitions of “Nathan Material Adverse Effect”, “Scout Material Adverse
Effect”, or “Material Adverse Effect” contained in the Merger Agreement, any
waiver of the conditions precedent set forth in the Merger Agreement regarding
the absence of a “Nathan Material Adverse Effect”, “Scout Material Adverse
Effect”, or “Material Adverse Effect”, any change in the representations in the
Merger Agreement relating to a “Nathan Material Adverse Effect”, “Scout Material
Adverse Effect”, or “Material Adverse Effect” or any approval, waiver or consent
to any actions taken or failure to take action by the Company as provided for in
Section 6.11 of the Merger Agreement by the Company without the consent of
Arrangers, shall be deemed to be material and adverse to the interests of the
Lenders), and otherwise in compliance with material applicable law and
regulatory approvals where the failure to comply would reasonably be expected to
be materially adverse to the Agent and Lenders, and Agent shall have received
evidence of the consummation of the Merger.

 

  2 Minimum opening Excess Availability at closing after the application of
proceeds of the initial funding under the Credit Facility and/or issuance of
initial LCs under the Credit Facility and after provision for payment of all
fees and expenses of the transaction, of not less than $300,000,000 (which
amount may be reduced by up to $50,000,000 solely to the extent of the aggregate
amount of the availability based on any of the parcels of real property listed
on

 

A-6



--------------------------------------------------------------------------------

  Schedule 4 hereto that would have been included in the Tranche A Real Estate
Availability or Tranche A-2 Real Estate Availability but for the failure of such
parcel to satisfy the requirements for Eligible Real Property as of the Closing
Date).

 

  3 Receipt by Arrangers of: (i) projected balance sheets, income statements,
statements of cash flows and availability of the Company and its subsidiaries
giving effect to the Transactions and covering the term of the Credit Facility,
which projections shall be on a fiscal month basis for the twelve-month period
following the Closing Date, a quarterly basis for the twelve-month period
thereafter and on an annual basis thereafter for the term of the Credit
Facility, in each case with reasonable assumptions in sufficient detail set
forth in such projections as provided to Arrangers, and an opening pro forma
balance sheet for the Company and its subsidiaries, (ii) any updates or
modifications to the projected financial statements of the Company and its
subsidiaries previously received by Arrangers or to any of the assumptions with
respect thereto, (iii) copies of interim unaudited financial statements for each
quarter and month since the last audited financial statements of Borrowers and
Guarantors and (iv) third party appraisals, field examinations and environmental
audits in accordance with Agent’s customary procedures and in a form and scope
substantially consistent with those previously delivered in connection with the
Existing Credit Agreement and the Existing Nathan Credit Agreement.

 

  4 Execution and delivery of all Loan Documents for the Credit Facility by the
parties thereto, subject to Section 5 of the Commitment Letter, except, that,
with respect to the delivery of collateral access agreements for leased or third
party locations, the failure to deliver such agreements shall not be a condition
of closing, provided, that, Borrowers shall use commercially reasonable efforts
to obtain such agreements prior to closing and to the extent not delivered prior
to closing shall use commercially reasonable efforts to obtain such agreements
thereafter (and to the extent that Agent has not received reasonably acceptable
collateral access agreements for a leased or third party location, it may a
establish reserve in respect of amounts payable under the applicable lease or
other agreement, subject to certain limitations to be agreed). Subject to
Section 5 of the Commitment Letter, Agent, for the benefit of itself, Lenders,
Issuing Bank and bank product providers, shall hold perfected, first priority
security interests in and liens upon the Collateral, and Agent shall have
received such evidence of the foregoing as it reasonably requires. Subject to
Section 5 of the Commitment Letter, Agent, for the benefit of itself, Lenders,
Issuing Bank and bank product providers, shall have received such documentation
as is necessary to, upon filing, recording or registration, hold first priority
(subject to certain specified permitted liens), perfected security interests in
and liens upon the Collateral.

 

  5 Agent and Lenders shall have received all documentation and other
information reasonably required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act, to the extent Agent requests such information at least ten
(10) business days prior to the Closing Date. Arrangers shall have received an
update of the Borrowing Base consistent with Agent’s customary procedures and
practices so as to obtain current results for purposes of calculating opening
Excess Availability, together with updates of other information previously
provided to Agent, as Agent may from time to time reasonably request.

 

A-2



--------------------------------------------------------------------------------

  6 No “Scout Material Adverse Effect” (as defined in the Merger Agreement as in
effect on the date hereof and as delivered to Arrangers) shall have occurred
since March 30, 2013, or “Nathan Material Adverse Effect” (as defined in the
Merger Agreement as in effect on the date hereof and as delivered to Arrangers)
shall have occurred since December 29, 2012. All costs, fees and expenses
contemplated hereby due and payable on the Closing Date to Agent, Arranger and
Lenders in respect of the Credit Facility, to the extent invoiced at least two
(2) business days prior to the Closing Date (or such later date as the Company
may reasonably agree) shall, upon the initial borrowing under the Credit
Facility, have been paid or charged to any loan account of Borrowers maintained
by Agent and Borrowers shall have complied in all material respects with their
obligations to assist in the syndication of the Credit Facility as provided in
Annex A to the Commitment Letter.

 

  7 Arrangers shall have received a solvency certificate from the chief
financial officer of the Company substantially in the form attached hereto as
Annex I certifying that as of the Closing Date and after giving effect to the
Credit Facility and the other Transactions contemplated hereby, the Company and
its subsidiaries, taken as a whole, shall not be insolvent or become insolvent
as a result thereof.

 

  8 The Credit Facility shall have closed on or before January 21, 2014.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

TO

SCHEDULE 3

TO TERM SHEET

SOLVENCY CERTIFICATE

of

THE COMPANY AND ITS SUBSIDIARIES

[Pursuant to the [Credit Agreement], the undersigned hereby certifies, solely in
such undersigned’s capacity as chief financial officer of the Company, and not
individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of any Revolving Loans and the issuance of
any LCs under the Credit Agreement on the date hereof, and after giving effect
to the application of the proceeds of such Revolving Loans:

(a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

(b) the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

(c) the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

(d) the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.]

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

[COMPANY] By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

SCHEDULE 4

TO

TERM SHEET

Real Property

 

Property Name

  

Address

  

City

   State McCook, NE Schmick’s    212 Westview Plaza (North Highway 83)    McCook
   NE Nathan CBRE Dec-12 Fargo, ND #116 Parking    720 N. University    Fargo   
ND Nathan CBRE Dec-12 Cannon Falls, MN Scofield Drug & Gift #356    108 - 4th
Street N Cannon    Falls    MN Nathan CBRE Dec-12 Hutchinson, MN EF #333    205
Washington Avenue E    Hutchinson    MN Nathan CBRE Dec-12 Northfield, MN EF
#330    601 Division Street S    Northfield    MN Nathan CBRE Dec-12 Red Wing,
MN EF #328    615 Main Street    Red Wing    MN Nathan CBRE Dec-12 St. Peter, MN
EF #331    612 South Minnesota Avenue    St. Peter    MN Nathan CBRE Dec-12 West
Fargo, ND SM #103 & Shopping Center    1100 13th Avenue East    West Fargo    ND
Nathan CBRE Dec-12 Auburn, NE SM #728 & Shopping Center    2428 Dahlke Avenue   
Auburn    NE Nathan CBRE Dec-12 Kearney, NE SM #765. Gas Pumps & Shopping Cntr
   3920 2nd Ave.    Kearney    NE Nathan CBRE Dec-12 North Platte, NE SM #766   
601 East Francis Street    North Platte    NE Nathan CBRE Dec-12 Ogallala, NE SM
#270    303 West 1st Street    Ogallala    NE Nathan CBRE Dec-12 Seward, NE SM
#725    511 Bradford Street    Seward    NE Nathan CBRE Dec-12 Wahoo, NE SM #727
   1036 N. Chestnut    Wahoo    NE Nathan CBRE Dec-12 Barron, WI EF #325    622
Lasalle Avenue    Barron    WI Nathan CBRE Dec-12 Hudson, WI Family Fresh Mkt
#344    2351 Coulee Road    Hudson    WI



--------------------------------------------------------------------------------

Property Name

  

Address

  

City

   State Nathan CBRE Dec-12 New Richmond, WI Family Fresh Market #321    110
West 4th Street    New Richmond    WI Nathan CBRE Dec-12 Somerset, WI EF #324 &
Shopping Center    107 Parent Street    Somerset    WI Nathan CBRE Dec-12
Ottumwa, IA Former FB #507 & gas pump area    522 N Hancock    Ottumwa    IA
Nathan CBRE Dec-12 Monmouth, IL Former EF #551    201 N. 11th    Monmouth    IL
Nathan CBRE Dec-12 St. Cloud, MN Warehouse #7    360 Hoffman Court    St. Cloud
   MN Nathan CBRE Dec-12 Fargo, ND Warehouse #38    3030 Main Avenue    Fargo   
ND Nathan CBRE Dec-12 Minot, ND Warehouse #35    1425 Burdick Express Way West
   Minot    ND Nathan CBRE Dec-12 Omaha, NE Whse #40    7401 F Street    Omaha
   NE 25 Nathan CBRE Dec-12 Cincinnati, OH Warehouse #64    6300 Creek Rd.   
Blue Ash    OH Nathan CBRE Dec-12 Oklahoma City, OK Future Perishable Whse #939
   5900 S. Hattie Avenue    Oklahoma City    OK Nathan CBRE Dec-12 Rapid City,
SD Whse #51    1313 E. St. Patrick St.    Rapid City    SD Nathan CBRE Dec-12
Sioux Falls, SD Whse #54    1300 W. Elkhorn Ave.    Sioux Falls    SD Nathan
CBRE Dec-12 Bluefield, VA Warehouse #917    2120 Falls Mills Road    Bluefield
   VA Nathan CBRE Dec-12 Oklahoma City, OK Future Dry Whse #939    1101 SE 59th
Street    Oklahoma City    OK Nathan CBRE Dec-12 River Falls, WI EF #322 &
Shopping Center    303 S. Main Street    River Falls    WI Nathan CBRE Dec-12
Galesburg, IL Former EF #517    962 East Main St.    Galesburg    IL 33 Nathan
CBRE Dec-12 Pensacola, FL Whse #927    4150 West Blount Street    Pensacola   
FL Nathan CBRE Dec-12 Cedar Rapids, IA Warehouse #1    1201 Blairs Ferry Rd.   
Cedar Rapids    IA

 

A-2



--------------------------------------------------------------------------------

Property Name

  

Address

  

City

   State Nathan CBRE Dec-12 Devils Lake, ND    US Hwy 2 & State Hwy 20    Devils
Lake    ND Nathan CBRE Dec-12 Clear Lake, IA EF #511    20 S. 4th Street   
Clear Lake    IA Nathan CBRE Dec-12 Falls City, NE SM #734    1900 Harlan Street
   Falls City    NE Nathan CBRE Dec-12 Bellefontaine, OH Warehouse #65/#71 &
Farmland    4067 County Road 130    Bellefontaine    OH Nathan CBRE Dec-12 Lima,
OH Warehouse #58    1100 Prosperity Road    Lima    OH Nathan CBRE Dec-12
Junction City, KS    2925 Industrial Street    Junction City    KS Nathan CBRE
Dec-12 Bridgeport, MI Whse Land    2800 Stanton and 3000 Tatham    Bridgeport   
MI Nathan CBRE Dec-12 Rapid City, SD FTC #253 & Shopping Center    1516 E. St.
Patrick St    Rapid City    SD Nathan CBRE Dec-12 Durand, WI EF #323    520 W.
Main Street    Durand    WI Nathan CBRE Dec-12 Bloomington, IN Whse #938    311
North Curry Pike    Bloomington    IN Nathan CBRE Dec-12 Westville, IN Warehouse
#59    6500 S. US Hwy 421    Westville    IN Nathan CBRE Dec-12 Lumberton, NC
Whse #915 Parking    off Highway 72 West on Cold Storage Rd    Lumberton    NC
Nathan CBRE Dec-12 San Antonio, TX Whse #929    2330 Roosevelt Avenue    San
Antonio    TX Nathan CBRE Dec-12 Norfolk, VA Whse #924    1133 Kingwood Avenue
   Norfolk    VA Nathan CBRE Dec-12 Edina, MN EOC    7600 France Avenue    South
Edina    MN Nathan CBRE Dec-12 Holdrege, NE SM #720 Parking    424 McMillan St/W
5th Ave    Holdrege    NE Nathan CBRE Dec-12 Fergus Falls, MN Holiday #338   
1203 West Lincoln    Fergus Falls    MN Nathan CBRE Dec-12 Fergus Falls, MN SM
#334    1205 West Lincoln    Fergus Falls    MN Nathan CBRE Dec-12 Sterling, CO
SM #271    217 South Third Avenue    Sterling    CO

 

A-3



--------------------------------------------------------------------------------

Property Name

  

Address

  

City

   State Scout CBRE Oct-11 Shop-N-Save    5539 W. US-10    Ludington    MI Scout
CBRE Oct-11 Commercial Land    5539 W. US-10    Ludington    MI Scout CBRE
Oct-11 Commercial Land    5539 W. US-10    Ludington    MI Scout CBRE Oct-11
VG’s Grocery Store    1341 N M-52    Owosso    MI Scout CBRE Oct-11 Vacant Drug
Store    410 Wheeling Street    Oregon    OH Scout CBRE May-12 Former
Pharmacy/Grocery Store    124 E Front Street    Adrian    MI Scout CBRE May-12
Rite Aid    801 Dixie Highway    Rossford    OH Scout CBRE May-12 Vacant Land   
851-859 E. Jefferson Street    Plymouth    IN Scout CBRE Oct-11 D & W Knapp’s
Crossing    2022 Apple Orchard Avenue    Grand Rapids    MI Scout CBRE Oct-11
Spartan Distribution Center    850 76th Street SW    Byron Township    MI Scout
CBRE Oct-11 Warehouse Facility    800 & 1020 Ford Street    Maumee    OH Scout
CBRE Oct-11 Warehouse Facility    4223 South Avenue    Toledo    OH Scout CBRE
May-12 Family Fare Quick Stop    7599 Clyde Park Avenue    Byron Center    MI
Scout CBRE May-12 Family Fare Quick Stop    2760 Port Sheldon Street   
Georgetown Township    MI Scout CBRE May-12 Family Fare Quick Stop    997
Butternut Drive    Holland Township    MI Scout CBRE Oct-11 Family Fare Fuel
Center    1600 28th Street SW    Wyoming    MI Scout CBRE Oct-11 D & W Grocery
Store    151 W Grand River Avenue    Williamston    MI Scout CBRE Oct-11 Vacant
Land    SWC Burlingame Avenue & 84th Street    Byron Center    MI 72 Scout CBRE
May-12 Vacant Land    2141 Parkview Avenue    Kalamazoo    MI Scout CBRE May-12
Vacant Land    N Vienna Road/W Jennings Road    Vienna Township    MI Scout CBRE
May-12 Vacant Land    N Beecher Road, E Elms Road    Flint Township    MI Scout
CBRE May-12 Vacant Land    W of Holly Rd/S of Industrial Park Drive    Grand
Blanc    MI

 

A-4



--------------------------------------------------------------------------------

775

   Bag’N Save    1826 Vinton Street    Omaha    NE      68108         43,962   

776

   Bag’N Save    5101 Harrison Street    Bellevue    NE      68157        
43,100   

777

   Bag’N Save    7646 Dodge Street Cross Roads Plaza    Omaha    NE      68114
        67,151   

780

   Bag’N Save    2650 N. 90th Street    Omaha    NE      68134         92,381   

782

   Bag’N Save    770 N. 114th Street    Omaha    NE      68145         67,077   

783

   Bag’N Save    2011 N. 156th Street    Omaha    NE      68116         53,114
  

793

  

No Frills

    Q Street

   3548 Q Street    Omaha    NE      68107         39,317   

720

   Summart    214 W. 4th Street    Holdrege    NE      68949         22,530   
   Vacant Land    NEC Hwy 34 & S221st St.    Glenwood    IA      

 

A-5